Exhibit 10.21

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is made as of this 22nd day of December
2017, between ARE-MA REGION NO. 59, LLC, a Delaware limited liability company
(“Landlord”), and SOLID BIOSCIENCES, LLC, a Delaware limited liability company
(“Tenant”).

BASIC LEASE PROVISIONS

 

Address of Building:    Building 1400, One Kendall Square, Cambridge, MA 02139

Premises:    That portion of the Building in the Project (as defined below)
commonly known as Suite 14-101 located on the first floor of the Building,
containing approximately 9,489 rentable square feet, as shown on Exhibit A.
Building:    The building in the Project currently known and numbered as 1400,
One Kendall Square, Cambridge, Massachusetts, and located on the real property
owned by Landlord and described on Exhibit B (the “Property”). Project:    The
project commonly known as One Kendall Square, located on the Property and
property owned by affiliates of Landlord and operated as a single mixed-use
complex. Base Rent:    $75.00 per rentable square foot of the Premises per year,
subject to adjustment as provided in Section 4 below.

Rentable Area of Premises: 9,489 rentable square feet

Rentable Area of Project: 644,771 rentable square feet

Rentable Area of Building: 133,989 rentable square feet

Building’s Share of Project: 20.78%

Tenant’s Share: 7.08%

Security Deposit: $237,225.00

Target Commencement Date: February 1, 2018

Rent Commencement Date: As defined in Section 2 below.

 

Rent Adjustment Percentage:    3% Base Term:    Beginning on the Commencement
Date and ending 60 months from the first day of the first full month following
the Rent Commencement Date, or if the Rent Commencement Date occurs on the first
day of a month, from the first day of the month containing the Rent Commencement
Date. Permitted Use:    Research and development laboratory, related office and
other related uses consistent with the character of the Project and otherwise in
compliance with the provisions of Section 7 hereof.

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 2

 

Address for Rent Payment:    Landlord’s Notice Address: ARE-MA Region No. 59,
LLC    385 East Colorado Boulevard, Suite 299 P.O. Box 944193    Pasadena,
CA91101 Cleveland, OH 44194-4193    Attention: Corporate Secretary    Tenant’s
Notice Address:    One Kendall Square, Building 1400    Suite 14-101   
Cambridge, MA 02139   

Attention: Lease Administrator

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

 

[X] EXHIBIT A - PREMISES DESCRIPTION    [X] EXHIBIT B - DESCRIPTION OF PROPERTY
[X] EXHIBIT C - WORK LETTER    [X] EXHIBIT D - COMMENCEMENT DATE [X] EXHIBIT E -
RULES AND REGULATIONS    [X] EXHIBIT F - TENANT’S PERSONAL PROPERTY [X] EXHIBIT
G - NOTIFICATION OF PRESENCE    OF ASBESTOS CONTAINING MATERIALS   

1. Lease of Premises. Upon and subject to all of the terms and conditions of
this Lease, Landlord hereby leases the Premises to Tenant and Tenant hereby
leases the Premises from Landlord. The portions of the Project which are for the
non-exclusive use of tenants of the Building are collectively referred to herein
as the “Common Areas.” Subject to the terms and conditions of this Lease, Tenant
shall have the appurtenant right to use the Common Areas for their intended
uses. The Common Areas shall include, without limitation, the common loading
areas located in and serving the Building, pedestrian sidewalks and landscaped
areas serving the Project, as well as the common elevators, lobbies, hallways,
corridors and stairwells and, if applicable, restrooms, within the Building and
serving the Premises or necessary for access to and use of the Premises. In
addition to other rights reserved herein or by law, Landlord reserves the right
from time to time, without material interruption of Tenant’s use and access to
the Premises (except in emergency): (i) to make additions to or reconstructions
of the Building, Property and Project and to install, use, maintain, repair,
replace and relocate for service to the Premises or other parts of the Building,
Property and/or Project, pipes, ducts, conduits, wires and appurtenant fixtures,
wherever located in the Premises, the Building, the Property or elsewhere in the
Project, including without limitation, the installation of such facilities in
the plenums of the ceilings of the Premises (or, if there is no drop ceiling,
within the space above 10 feet of any floor of the Premises), and coring
therefor between the ceiling or top surface of any portion of the Premises, and
the space above the Premises in the plenum or below the top of the Premises as
aforesaid; and (ii) to alter or relocate any Common Area or facility.

From and after the Commencement Date through the expiration of the Term, Tenant
shall have access to the Building and the Premises 24 hours a day, 7 days a
week, except in the case of emergencies, as the result of Legal Requirements,
the performance by Landlord of any installation, maintenance or repairs, or any
other temporary interruptions, and otherwise subject to the terms of this Lease.

2. Delivery; Acceptance of Premises; Commencement Date. Landlord shall use
reasonable efforts to make the Premises available to Tenant for Tenant’s work on
the Tenant Improvements under the Work Letter (“Delivery” or “Deliver”) on or
before the Target Commencement Date. If Landlord fails to timely Deliver the
Premises, Landlord shall not be liable to Tenant for any loss or damage
resulting therefrom, and this Lease shall not be void or voidable except as
provided herein. If Landlord does not Deliver the Premises within 60 days of the
Target Commencement Date for any reason other than delays due to Force Majeure
(as defined in Section 34 below), this Lease may be terminated by Tenant by
written notice to Landlord, and if so terminated by Tenant: (a) the Security
Deposit, or any balance thereof (i.e., after deducting therefrom all amounts to
which Landlord is entitled under the provisions of this Lease), shall be
returned to Tenant; and (b) neither Landlord nor Tenant shall have any further
rights, duties or obligations under this Lease, except with respect to
provisions which expressly survive termination of this Lease. As used herein,
the term “Tenant Improvements” shall have the meaning set forth for such term in
the Work Letter. If Tenant does not elect to void this Lease within 10 business
days of the lapse of such 60 day period, such right to void this Lease shall be
waived and this Lease shall remain in full force and effect.

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 3

 

The “Commencement Date” shall be the date Landlord Delivers the Premises to
Tenant. The “Rent Commencement Date” shall be the earlier of (i) 5 months after
the Commencement Date, or (ii) the date Tenant conducts any business in the
Premises or any part thereof (not including the construction of the Tenant
Improvements in the Premises). Upon request of Landlord, Tenant shall execute
and deliver a written acknowledgment of the Commencement Date, the Rent
Commencement Date and the expiration date of the Term when such are established
in the form of the “Acknowledgement of Commencement Date” attached to this Lease
as Exhibit D; provided, however, the failure by either party to execute and
deliver such acknowledgment shall not affect either party’s rights or the
Commencement Date hereunder. The “Term” of this Lease shall be the Base Term, as
defined above in the Basic Lease Provisions and the Extension Term which Tenant
may elect pursuant to Section 39 hereof.

For the period of 30 consecutive days after the Commencement Date, Landlord
shall, at its sole cost and expense (which shall not constitute an Operating
Expense), be responsible for any repairs that are required to be made to the
Building or Building Systems (as defined in Section 13) serving the Premises,
unless Tenant or any Tenant Party was responsible for the cause of such repair,
in which case Tenant shall pay the cost.

Except as set forth in the Work Letter: (i) Tenant shall accept the Premises in
their condition as of the Commencement Date, subject to all applicable Legal
Requirements (as defined in Section 7 hereof); (ii) except as provided in the
immediately preceding paragraph, Landlord shall have no obligation for any
defects in the Premises; and (iii) Tenant’s taking possession of the Premises
shall be conclusive evidence that Tenant accepts the Premises and that the
Premises were in good condition at the time possession was taken. Any occupancy
of the Premises by Tenant before the Commencement Date shall be subject to all
of the terms and conditions of this Lease, excluding the obligation to pay Base
Rent and Operating Expenses.

Notwithstanding anything to the contrary contained in this Lease, Tenant and
Landlord acknowledge and agree that the effectiveness of this Lease shall be
subject to the following condition precedent (“Condition Precedent”) having been
satisfied: Landlord shall have entered into a lease termination agreement on or
before January 30, 2018 (“Termination Agreement”) with the existing tenant of
the Premises which Termination Agreement shall be on terms and conditions
acceptable to Landlord, in Landlord’s sole and absolute discretion. In the event
that the Condition Precedent is not satisfied, either Landlord or Tenant shall
have the right to terminate this Lease upon delivery of written notice to the
other. Landlord shall have no liability whatsoever to Tenant relating to or
arising from Landlord’s inability or failure to cause the Condition Precedent to
be satisfied.

Tenant agrees and acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the Premises or the Project, and/or the suitability of the
Premises or the Project for the conduct of Tenant’s business, and Tenant waives
any implied warranty that the Premises or the Project are suitable for the
Permitted Use. This Lease constitutes the complete agreement of Landlord and
Tenant with respect to the subject matter hereof and supersedes any and all
prior representations, inducements, promises, agreements, understandings and
negotiations which are not contained herein. Landlord in executing this Lease
does so in reliance upon Tenant’s representations, warranties, acknowledgments
and agreements contained herein.

3. Rent.

(a) Base Rent. The first full calendar month’s Base Rent and the Security
Deposit shall be due and payable on delivery of an executed copy of this Lease
to Landlord. Tenant shall pay to Landlord in advance, without demand, abatement,
deduction or set-off, equal monthly installments of Base Rent on or before the
first day of each calendar month during the Term hereof from and after the Rent
Commencement Date, in lawful money of the United States of America, at the
office of Landlord for payment

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 4

 

of Rent set forth above, or to such other person or at such other place as
Landlord may from time to time designate in writing. Payments of Base Rent for
any fractional calendar month shall be prorated. If the Rent Commencement Date
is other than the first day of a calendar month, the difference between the
first full calendar month’s Base Rent paid upon delivery of an executed copy of
this Lease by Tenant to Landlord as required above, and the prorated Base Rent
for the fractional month in which the Rent Commencement Date occurs, shall be
applied by Landlord to such first full calendar month after the Rent
Commencement Date and Tenant shall pay the remainder of the first full calendar
month’s rent to Landlord on or before the first day of such first full calendar
month. The obligation of Tenant to pay Base Rent, Additional Rent and any other
sums to Landlord and the obligations of Landlord under this Lease are
independent obligations. Tenant shall have no right at any time to abate,
reduce, or set-off any Rent (as defined in Section 5) due hereunder except for
any abatement as may be expressly provided in this Lease.

(b) Additional Rent. Additional Rent. In addition to Base Rent, Tenant agrees to
pay to Landlord as additional rent (“Additional Rent”): (i) commencing on the
Rent Commencement Date, Tenant’s Share of Operating Expenses (as defined in
Section 5), and (ii) any and all other amounts Tenant assumes or agrees to pay
under the provisions of this Lease, including, without limitation, any and all
other sums that may become due by reason of any default of Tenant or failure to
comply with the agreements, terms, covenants and conditions of this Lease to be
performed by Tenant, after any applicable notice and cure period.

4. Base Rent Adjustments. Base Rent shall be increased on each annual
anniversary of the first day of the first full month during the Term of this
Lease (each an “Adjustment Date”) by multiplying the Base Rent payable
immediately before such Adjustment Date by the Rent Adjustment Percentage and
adding the resulting amount to the Base Rent payable immediately before such
Adjustment Date. Base Rent, as so adjusted, shall thereafter be due as provided
herein. Base Rent adjustments for any fractional calendar month shall be
prorated.

5. Operating Expense Payments. At least 30 days prior to the beginning of each
calendar year, Landlord shall deliver to Tenant a written estimate of Operating
Expenses for the upcoming calendar year during the Term (the “Annual Estimate”),
which may be revised by Landlord from time to time during such calendar year.
Commencing on the Rent Commencement Date and continuing thereafter on the first
day of each month during the Term, Tenant shall pay Landlord an amount equal to
1/12th of Tenant’s Share of the Annual Estimate. Payments for any fractional
calendar month shall be prorated.

The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord in
accordance with Landlord’s (and Landlord’s affiliates) regular accounting
practices with respect to the Building and Property (including, without
duplication, the Building’s Share of Project with respect to all costs and
expenses of any kind or description incurred or accrued by Landlord with respect
to the Project which are not specific to the Building or Property or any other
building or property located in the Project) including, without duplication or
limitation, (w) Taxes (as defined in Section 9), (x) capital repairs,
replacements and improvements amortized over the lesser of 10 years or the
useful life of such capital items (except for capital repairs, replacements and
improvements to the roof, which shall be amortized over 15 years), adjusted to
reflect Building operations 24 hours per day, 7 days per week and 365 days per
year (provided that those Operating Expenses incurred or accrued by Landlord
with respect to any capital repairs, replacements or improvements which are for
the intended purpose of promoting sustainability (for example, without
limitation, by reducing energy usage at the Project) (a “Capital Sustainability
Expenditure”) may be amortized over a shorter period, at Landlord’s discretion,
to the extent the cost of a Capital Sustainability Expenditure is offset by a
reduction in Operating Expenses), (y) transportation services, and (z) the costs
of Landlord’s third party property manager (not to exceed 3% of Base Rent) or,
if there is no third party property manager, administration rent in the amount
of 3% of Base Rent, excluding only:

(a) the original construction costs of the Project and renovation prior to the
date of the Lease and costs of correcting defects in such original construction
or renovation;

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 5

 

(b) capital expenditures for expansion of the Project;

(c) interest, principal payments of Mortgage (as defined in Section 27) debts of
Landlord, financing costs and amortization of funds borrowed by Landlord,
whether secured or unsecured and all payments of base rent (but not taxes or
operating expenses) under any ground lease or other underlying lease of all or
any portion of the Project;

(d) depreciation of the Project (except for capital improvements, the costs of
which are includable in Operating Expenses);

(e) advertising, legal and space planning expenses and leasing commissions and
other costs and expenses incurred in procuring and leasing space to tenants for
the Project, including any leasing office maintained in the Project, free rent
and construction allowances for tenants;

(f) legal and other expenses incurred in the negotiation or enforcement of
leases;

(g) completing, permitting, fixturing, improving, renovating, painting,
redecorating or other work, which Landlord pays for or performs for other
tenants within their premises, and costs of correcting defects in such work;

(h) costs to be reimbursed by other tenants of the Project or Taxes to be paid
directly by Tenant or other tenants of the Project, whether or not actually
paid;

(i) salaries, wages, benefits and other compensation paid to officers and
employees of Landlord who are not assigned in whole or in part to the operation,
management, maintenance or repair of the Project; provided, however, that with
respect to any such person who does not devote substantially all of his or her
employed time to the Project, the salaries, wages, benefits and other
compensation of such person shall be prorated to reflect time spent on matters
related to operating, managing, maintaining or repairing the Project in
comparison to the time spent on matters unrelated to operating, managing,
maintaining or repairing the Project;

(j) general organizational, administrative and overhead costs relating to
maintaining Landlord’s existence, either as a corporation, partnership, or other
entity, including general corporate, legal and accounting expenses;

(k) costs (including attorneys’ fees and costs of settlement, judgments and
payments in lieu thereof) incurred in connection with disputes with tenants,
other occupants, or prospective tenants, and costs and expenses, including legal
fees, incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Building or Property;

(l) costs incurred by Landlord due to the violation by Landlord, its employees,
agents or contractors or any tenant of the terms and conditions of any lease of
space in the Project or any Legal Requirement (as defined in Section 7);

(m) penalties, fines or interest incurred as a result of Landlord’s inability or
failure to make payment of Taxes and/or to file any tax or informational returns
when due, or from Landlord’s failure to make any payment of Taxes required to be
made by Landlord hereunder before delinquency;

(n) overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Project to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 6

 

(o) costs of Landlord’s charitable or political contributions, or of fine art
maintained at the Project;

(p) costs in connection with services (including electricity), items or other
benefits of a type which are not standard for the Project and which are not
available to Tenant without specific charges therefor, but which are provided to
another tenant or occupant of the Project, whether or not such other tenant or
occupant is specifically charged therefor by Landlord;

(q) costs incurred in the sale or refinancing of the Property or Project;

(r) net income taxes of Landlord or the owner of any interest in the Property or
Project, franchise, capital stock, gift, estate or inheritance taxes or any
federal, state or local documentary taxes imposed against the Property or
Project or any portion thereof or interest therein;

(s) any expenses otherwise includable within Operating Expenses to the extent
actually reimbursed by insurance policies required to be maintained by Landlord
in accordance with Section 17 (or, if Landlord fails to maintain the insurance
required to be carried by Landlord pursuant to Section 17, would have been
reimbursed by insurance required to be carried by Landlord pursuant to
Section 17);

(t) any costs incurred to remove, study, test or remediate Hazardous Materials
in or about the Premises, the Building or the Project for which Tenant is not
responsible under Section 30 hereof;

(u) any expenses otherwise includable within Operating Expenses to the extent
actually reimbursed by persons other than tenants of the Project under leases
for space in the Project.

Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable detail: (a) the total and Tenant’s
Share of actual Operating Expenses for the previous calendar year, and (b) the
total of Tenant’s payments in respect of Operating Expenses for such year. If
Tenant’s Share of actual Operating Expenses for such year exceeds Tenant’s
payments of Operating Expenses for such year, the excess shall be due and
payable by Tenant as Rent within 30 days after delivery of such Annual Statement
to Tenant. If Tenant’s payments of Operating Expenses for such year exceed
Tenant’s Share of actual Operating Expenses for such year Landlord shall pay the
excess to Tenant within 30 days after delivery of such Annual Statement, except
that after the expiration, or earlier termination of the Term or if Tenant is
delinquent in its obligation to pay Rent, Landlord shall pay the excess to
Tenant after deducting all other amounts due Landlord. Landlord’s and Tenant’s
obligations to pay any overpayments or deficiencies pursuant to this paragraph
shall survive the expiration or earlier termination of this Lease.

The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 90 days after Tenant’s receipt thereof, shall contest any item therein by
giving written notice to Landlord, specifying each item contested and the reason
therefor. If, during such 90 day period, Tenant reasonably and in good faith
questions or contests the accuracy of Landlord’s statement of Tenant’s Share of
Operating Expenses, Landlord will provide Tenant with access to Landlord’s books
and records in connection with the operation of the Project and such information
in connection with the operation of the Project as Landlord reasonably
determines to be responsive to Tenant’s questions (the “Expense Information”).
If after Tenant’s review of such Expense Information, Landlord and Tenant cannot
agree upon the amount of Tenant’s Share of Operating Expenses, then Tenant shall
have the right to have a regionally recognized independent public accounting
firm selected by Tenant and approved by Landlord (which approval shall not be
unreasonably withheld, conditioned or delayed), working pursuant to a fee
arrangement other than a contingent fee (at Tenant’s sole cost and expense),
audit and/or review the Expense Information for the year in question (the
“Independent Review”). The results of any such Independent Review shall be
binding on Landlord and Tenant. If the Independent Review shows that Tenant’s
actual payments with respect to the Operating Expenses for the calendar year in
question exceeded Tenant’s Share of Operating Expenses for such calendar year,
Landlord shall at Landlord’s option either (i) credit the excess amount to the
next succeeding installments of estimated Operating Expenses or (ii) pay the
excess to Tenant within 30 days after delivery

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 7

 

of such statement, except that after the expiration, or earlier termination of
this Lease or if Tenant is delinquent in its obligation to pay Rent, Landlord
shall pay the excess to Tenant after deducting all other amounts due Landlord.
If the Independent Review shows that Tenant’s payments with respect to Operating
Expenses for such calendar year were less than Tenant’s Share of Operating
Expenses for the calendar year, Tenant shall pay the deficiency to Landlord
within 30 days after delivery of such statement. If the Independent Review shows
that Tenant has overpaid Tenant’s Share of Operating Expenses by more than 5%
then Landlord shall reimburse Tenant for all costs incurred by Tenant for the
Independent Review. Operating Expenses for the calendar years in which Tenant’s
obligation to share therein begins and ends shall be prorated. Notwithstanding
anything set forth herein to the contrary, if the Building is not at least 95%
occupied on average during any year of the Term, Tenant’s Share of Operating
Expenses for such year shall be computed as though the Building had been 95%
occupied on average during such year.

“Tenant’s Share” shall be the percentage set forth in the Basic Lease Provisions
as Tenant’s Share, and “Building’s Share of Project” shall be the percentage set
forth in the Basic Lease Provisions as the Building’s Share of Project, each as
may be reasonably adjusted by Landlord upon a measurement of the rentable square
footage of the Premises, Building, Property and/or Project done by Landlord, if
Landlord so elects, within 90 days of the Commencement Date, or as soon as
reasonably possible thereafter, and shall be subject to further adjustment for
changes in the physical size of the Premises, Building, Property or Project
occurring thereafter. Landlord may equitably increase Tenant’s Share for any
item of expense or cost reimbursable by Tenant that relates to a repair,
replacement, or service that benefits only the Premises or only a portion of the
Building, Property or Project that includes the Premises or that varies with
occupancy or use. Landlord may equitably increase the Building’s Share of
Project for any item of expense or cost reimbursable by Tenant that relates to a
repair, replacement, or service that benefits only the Building or only a
portion of the Property or Project that includes the Building or that varies
with occupancy or use of the Building. Base Rent, Tenant’s Share of Operating
Expenses and all other amounts payable by Tenant to Landlord hereunder are
collectively referred to herein as “Rent.”

6. Security Deposit. Tenant shall deposit with Landlord, upon delivery of an
executed copy of this Lease to Landlord, a security deposit (the “Security
Deposit”) for the performance of all of Tenant’s obligations hereunder in the
amount set forth in the Basic Lease Provisions, which Security Deposit shall be
in the form of an unconditional and irrevocable letter of credit (the “Letter of
Credit”): (i) in form and substance reasonably satisfactory to Landlord,
(ii) naming Landlord as beneficiary, (iii) expressly allowing Landlord to draw
upon it at any time from time to time by delivering to the issuer notice that
Landlord is entitled to draw thereunder, (iv) issued by an FDIC-insured
financial institution satisfactory to Landlord, and (v) redeemable by
presentation of a sight draft in the state of Landlord’s choice. If Tenant does
not provide Landlord with a substitute Letter of Credit complying with all of
the requirements hereof at least 10 days before the stated expiration date of
any then current Letter of Credit, Landlord shall have the right to draw the
full amount of the current Letter of Credit and hold the funds drawn in cash
without obligation for interest thereon as the Security Deposit. The Security
Deposit shall be held by Landlord as security for the performance of Tenant’s
obligations under this Lease. The Security Deposit is not an advance rental
deposit or a measure of Landlord’s damages in case of Tenant’s default. Upon
each occurrence of a Default (as defined in Section 20), Landlord may use all or
any part of the Security Deposit to pay delinquent payments due under this
Lease, and the cost of any damage, injury, expense or liability caused by such
Default, without prejudice to any other remedy provided herein or provided by
law. Upon any such use of all or any portion of the Security Deposit, Tenant
shall pay Landlord on demand the amount that will restore the Security Deposit
to the amount set forth in the Basic Lease Provisions. Tenant hereby waives the
provisions of any law, now or hereafter in force, which provide that Landlord
may claim from a security deposit only those sums reasonably necessary to remedy
defaults in the payment of Rent, to repair damage caused by Tenant or to clean
the Premises, it being agreed that Landlord may, in addition, claim those sums
reasonably necessary to compensate Landlord for any other loss or damage,
foreseeable or unforeseeable, caused by the act or omission of Tenant or any
officer, employee, agent or invitee of Tenant. Upon bankruptcy or other
debtor-creditor proceedings against Tenant, the Security Deposit shall be deemed
to be applied first to the payment of Rent and other charges due Landlord for
periods prior to the filing of such proceedings. Upon any such use of all or any
portion of the Security Deposit, Tenant shall, within 10 days after demand from
Landlord, restore the Security Deposit to its original amount. If Tenant

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 8

 

shall fully perform every provision of this Lease to be performed by Tenant, the
Security Deposit, or any balance thereof (i.e., after deducting therefrom all
amounts to which Landlord is entitled under the provisions of this Lease), shall
be returned to Tenant (or, at Landlord’s option, to the last assignee of
Tenant’s interest hereunder) within 60 days after the expiration or earlier
termination of this Lease.

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord’s obligations under this Section 6, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein. Upon such transfer to such transferee or the return
of the Security Deposit to Tenant, Landlord shall have no further obligation
with respect to the Security Deposit, and Tenant’s right to the return of the
Security Deposit shall apply solely against Landlord’s transferee. The Security
Deposit is not an advance rental deposit or a measure of Landlord’s damages in
case of Tenant’s default. Landlord’s obligation respecting the Security Deposit
is that of a debtor, not a trustee, and no interest shall accrue thereon.

7. Use.

(a) Tenant’s Use. The Premises shall be used solely for the Permitted Use set
forth in the Basic Lease Provisions, and in compliance with all laws, orders,
judgments, ordinances, regulations, codes, directives, permits, licenses,
covenants and restrictions now or hereafter applicable to the Premises, and to
the use and occupancy thereof, including, without limitation, the Americans With
Disabilities Act, 42 U.S.C. § 12101, et seq. (together with the regulations
promulgated pursuant thereto, “ADA”) (collectively, “Legal Requirements” and
each, a “Legal Requirement”). Tenant shall, upon 5 days’ written notice from
Landlord, discontinue any use of the Premises which is declared by any
Governmental Authority (as defined in Section 9) having jurisdiction to be a
violation of a Legal Requirement. Tenant will not use or permit the Premises to
be used for any purpose or in any manner that would void Tenant’s or Landlord’s
insurance, increase the insurance risk, or cause the disallowance of any
sprinkler or other credits. Tenant shall not permit any part of the Premises to
be used as a “place of public accommodation”, as defined in the ADA or any
similar legal requirement. Tenant shall reimburse Landlord promptly upon demand
for any additional premium charged for any such insurance policy by reason of
Tenant’s failure to comply with the provisions of this Section or otherwise
caused by Tenant’s use and/or occupancy of the Premises. Tenant will use the
Premises in a careful, safe and proper manner and will not commit or permit
waste, overload the floor or structure of the Premises, subject the Premises to
use that would damage the Premises or obstruct or interfere with the rights of
Landlord or other tenants or occupants of the Project, including conducting or
giving notice of any auction, liquidation, or going out of business sale on the
Premises, or using or allowing the Premises to be used for any unlawful purpose.
Tenant shall cause any equipment or machinery to be installed in the Premises so
as to reasonably prevent sounds or vibrations from the Premises from extending
into Common Areas, or other space in the Project. Tenant shall not place any
machinery or equipment weighing 500 pounds or more in or upon the Premises or
transport or move such items through the Common Areas of the Building or in the
Building elevators without the prior written consent of Landlord. Except as may
be provided under the Work Letter, Tenant shall not, without the prior written
consent of Landlord, use the Premises in any manner which will require
ventilation, air exchange, heating, gas, steam, electricity or water beyond the
existing capacity of the Building as proportionately allocated to the Premises
based upon Tenant’s Share as usually furnished for the Permitted Use.

Landlord shall be responsible for the compliance of the Common Areas of the
Project with Legal Requirements as of the Commencement Date. Following the
Commencement Date, Landlord shall, as an Operating Expense (to the extent such
Legal Requirement is generally applicable to similar buildings in the area in
which the Project is located) and at Tenant’s expense (to the extent such Legal
Requirement is triggered by reason of Tenant’s, as compared to other tenants of
the Project, specific use or occupancy of the Premises or Tenant’s Alterations)
make any alterations or modifications to the Common Areas or the exterior of the
Building (including structural obligations or modifications) that are required
by Legal Requirements. Except as provided in the two immediately preceding
sentences, Tenant, at its sole expense, shall make any alterations or
modifications to the interior of the Premises that are required by Legal
Requirements (including, without limitation, compliance of the Premises with the
ADA) related to

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 9

 

Tenant’s specific use or occupancy of the Premises, the Tenant Improvements or
Tenant’s Alterations. Notwithstanding any other provision herein to the
contrary, Tenant shall be responsible for any and all demands, claims,
liabilities, losses, costs, expenses, actions, causes of action, damages or
judgments, and all reasonable expenses incurred in investigating or resisting
the same (including, without limitation, reasonable attorneys’ fees, charges and
disbursements and costs of suit) (collectively, “Claims”) arising out of or in
connection with Legal Requirements related to Tenant’s specific use or occupancy
of the Premises, the Tenant Improvements or Tenant’s Alterations, and Tenant
shall indemnify, defend, hold and save Landlord harmless from and against any
and all Claims arising out of or in connection with any failure of the Premises
to comply with any Legal Requirement related to Tenant’s specific use or
occupancy of the Premises, the Tenant Improvements or any Tenant Alterations.

(b) Energy Use Reporting. Tenant agrees to provide, within 10 business days of
request by Landlord, such information and documentation as may be needed for
compliance with the City of Cambridge Building Energy Use Disclosure Ordinance,
Section 8.67.010 et seq. of the Municipal Code of the City of Cambridge (as the
same may be amended, the “Cambridge Building Energy Use Disclosure Ordinance”),
and other such energy or sustainability requirements as may be adopted from time
to time by the City of Cambridge or any other governmental authority with
jurisdiction over the Building, which information shall include without
limitation usage at or by the Premises of electricity, natural gas, steam, hot
or chilled water or other energy. Landlord shall report to the applicable
governmental authority such energy usage for the Building and other Building
information as required by the Cambridge Building Energy Use Disclosure
Ordinance.

8. Holding Over. If, with Landlord’s express written consent, Tenant retains
possession of the Premises after the termination of the Term, (i) unless
otherwise agreed in such written consent, such possession shall be subject to
immediate termination by Landlord at any time, (ii) all of the other terms and
provisions of this Lease (including, without limitation, the adjustment of Base
Rent pursuant to Section 4 hereof) shall remain in full force and effect
(excluding any expansion or renewal option or other similar right or option)
during such holdover period, (iii) Tenant shall continue to pay Base Rent in the
amount payable upon the date of the expiration or earlier termination of this
Lease or such other amount as Landlord may indicate, in Landlord’s sole and
absolute discretion, in such written consent, and (iv) all other payments shall
continue under the terms of this Lease. If Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without the
express written consent of Landlord, (A) Tenant shall become a tenant at
sufferance upon the terms of this Lease except that the monthly rental shall be
equal to 150% of Rent in effect during the last 30 days of the Term, and
(B) Tenant shall be responsible for all damages suffered by Landlord resulting
from or occasioned by Tenant’s holding over, including consequential damages;
provided, however, that if Tenant delivers a written inquiry to Landlord within
30 days prior to the expiration or earlier termination of the Term, Landlord
will notify Tenant whether the potential exists for consequential damages. No
holding over by Tenant, whether with or without consent of Landlord, shall
operate to extend this Lease except as otherwise expressly provided, and this
Section 8 shall not be construed as consent for Tenant to retain possession of
the Premises. Acceptance by Landlord of Rent after the expiration of the Term or
earlier termination of this Lease shall not result in a renewal or reinstatement
of this Lease.

9. Taxes. Landlord shall pay, as part of Operating Expenses, all taxes, levies,
fees, assessments and governmental charges of any kind, existing as of the
Commencement Date or thereafter enacted (collectively referred to as “Taxes”),
imposed by any federal, state, regional, municipal, local or other governmental
authority or agency, including, without limitation, quasi-public agencies
(collectively, “Governmental Authority”) during the Term, including, without
limitation, all Taxes: (i) imposed on or measured by or based, in whole or in
part, on rent payable to (or gross receipts received by) Landlord under this
Lease and/or from the rental by Landlord of the Building, Property or Project or
any portion thereof, or (ii) based on the square footage, assessed value or
other measure or evaluation of any kind of the Premises, Building, Property or
Project or portion thereof, or (iii) assessed or imposed by or on the operation
or maintenance of any portion of the Premises, Building, Property or Project,
including parking, or (iv) assessed or imposed by, or at the direction of, or
resulting from Legal Requirements, or interpretations thereof, promulgated by,
any Governmental Authority, or (v) imposed as a license or other fee, charge,
tax

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 10

 

or assessment on Landlord’s business or occupation of leasing space in the
Building, Property or Project or portion thereof. Landlord may contest by
appropriate legal proceedings the amount, validity, or application of any Taxes
or liens securing Taxes. Taxes shall not include any net income taxes imposed on
Landlord except to the extent such net income taxes are in substitution for any
Taxes payable hereunder. If any such Tax is levied or assessed directly against
Tenant, then Tenant shall be responsible for and shall pay the same at such
times and in such manner as the taxing authority shall require. Operating
Expenses hereunder shall also include the cost of tax monitoring services
provided to Landlord with respect to the Building, Property or Project. Tenant
shall pay, prior to delinquency, any and all Taxes levied or assessed against
any personal property or trade fixtures placed by Tenant in the Premises,
whether levied or assessed against Landlord or Tenant. If any Taxes on Tenant’s
personal property or trade fixtures are levied against Landlord or Landlord’s
property, or if the assessed valuation of the Building, Property or Project is
increased by a value attributable to improvements in or alterations to the
Premises, whether owned by Landlord or Tenant and whether or not affixed to the
real property so as to become a part thereof, higher than the base valuation on
which Landlord from time-to-time allocates Taxes to all tenants in the Building,
Property or Project, or portion thereof of which the Premises are a part,
Landlord shall have the right, but not the obligation, to pay such Taxes.
Landlord’s reasonable determination of any excess assessed valuation shall be
binding and conclusive, absent manifest error. The amount of any such payment by
Landlord shall constitute Additional Rent due from Tenant to Landlord
immediately upon demand.

10. Parking and PTDM.

(a) Parking and Monthly Parking Charge. Subject to all matters of record, Force
Majeure, a Taking (as defined in Section 19 below), the exercise by Landlord of
its rights hereunder and upon payment of the Monthly Parking Charge (as defined
below) for each parking space commencing on the Rent Commencement Date, Tenant
shall have the right, in common with other tenants of the Project to use 1.0
vehicle parking spaces per 1,000 rentable square feet of the Premises (“Tenant’s
Parking Allowance”) in the parking facility located at the One Kendall Square
Garage located on Binney Street (the “OKS Garage”) to park in those areas
designated for non-reserved parking, subject in each case to Landlord’s
reasonable rules and regulations; provided, however, Landlord may relocate any
or all of Tenant’s Parking Allowance from the OKS Garage to another parking
facility in close proximity to the OKS Garage (i.e., being within 0.25 miles of
the OKS Garage). If, during the Term, Tenant delivers written notice to Landlord
requesting additional parking spaces and Landlord determines that the additional
parking spaces desired by Tenant are available for use by Tenant, Landlord shall
notify Tenant in writing and Tenant shall commence using and paying the Monthly
Parking Charge for such additional parking spaces immediately following
Landlord’s delivery of such written notice to Tenant that such additional
parking spaces are available for Tenant’s use. Landlord shall not be responsible
for enforcing Tenant’s parking rights against any third parties, including other
tenants of the Project. The “Monthly Parking Charge” shall mean the market rate
monthly charge therefor designated by Landlord, adjusted reasonably and no more
frequently than once in any 12-month period, based upon the rates charged by
comparable parking facilities in the vicinity of the Project, which as of the
date of this Lease such Monthly Parking Charge is equal to $325.00 per space per
month, plus applicable taxes.

(b) Parking and Transportation Demand Management. Tenant shall, at Tenant’s sole
expense, for so long as a parking and traffic demand management plan approved by
the City of Cambridge (as amended from time to time, the “PTDM”), is applicable
to the Project, comply with the PTDM as applicable to the Project, including
without limitation, as applicable (i) offer to subsidize mass transit monthly
passes for all of its employees who work in the Premises in accordance with the
terms set forth in the PTDM; (ii) implement a Commuter Choice Program and the
MBTA’s Corporate Pass Plan; (iii) discourage single-occupant vehicle (“SOV”) use
by its employees; (iv) promote alternative modes of transportation and use of
alternative work hours; (v) at Landlord’s request, meet with Landlord and/or its
representatives no more frequently than quarterly to discuss transportation
programs and initiatives; (vi) participate in annual surveys, monitoring
transportation programs and initiatives at the Campus, and, without limitation,
achieve a sixty (60%) percent response rate for patron surveys; (vii) cooperate
with Landlord in connection with transportation programs and initiatives
promulgated pursuant to the PTDM;

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 11

 

(viii) provide alternative work programs (such as telecommuting, flex-time and
compressed work weeks) to its employees in order to reduce traffic impacts in
Cambridge during peak commuter hours; (ix) offer an emergency ride home (“ERH”)
through the Charles River Transportation Management Association (“CRTMA”), or
have its own ERH program, for all employees who commute by non-SOV mode at least
3 days a week and who are eligible to park in the parking spaces in the parking
facility described above; (x) cooperate with the Cambridge Office of Workforce
Development to expand employment opportunities for Cambridge residents;
(xi) become a member of the CRTMA and cause the EZ Ride shuttle service to
service the Building; (xii) in the event that the single occupancy vehicle and
traffic generation modal split limits of the PTDM are exceeded, charge each user
of a parking space the market rate for parking in Kendall Square/East Cambridge
therefor; (xiii) comply with the requirements of any other parking and traffic
demand management plan to which Tenant may be a party from time to time;
(xiii) designate an employee transportation coordinator for the Building; and
(xiv) otherwise cooperate with Landlord in encouraging employees to seek
alternate modes of transportation.

11. Utilities, Services. Landlord shall provide, subject to the terms of this
Section 11, water, electricity, heat, light, power, sewer, and other utilities
(including gas and fire sprinklers to the extent the Building is plumbed for
such services), and refuse and trash collection and janitorial services
(collectively, “Utilities”). Landlord shall pay, as Operating Expenses or
subject to Tenant’s reimbursement obligation, for all Utilities used on the
Premises, all maintenance charges for Utilities, and any storm sewer charges or
other similar charges for Utilities imposed by any Governmental Authority or
Utility provider, and any taxes, penalties, surcharges or similar charges
thereon. The Premises shall be separately metered to measure Tenant’s usage of
electricity for lights and plugs. Landlord may cause, at Tenant’s expense, any
Utilities to be separately metered or charged directly to Tenant by the
provider. Tenant shall pay directly to the Utility provider, prior to
delinquency, any separately metered Utilities and services which may be
furnished to Tenant or the Premises during the Term. Tenant shall pay, as part
of Operating Expenses, its share of all charges for jointly metered Utilities
based upon consumption, as reasonably determined by Landlord. No interruption or
failure of Utilities, from any cause whatsoever, shall result in eviction or
constructive eviction of Tenant, termination of this Lease or, except as
otherwise expressly provided in the immediately following paragraph, the
abatement of Rent. Tenant agrees to limit use of water and sewer with respect to
Common Areas to normal restroom use.

Notwithstanding anything to the contrary set forth herein, if (i) a stoppage of
an Essential Service (as defined below) to the Premises shall occur and such
stoppage is due solely to the gross negligence or willful misconduct of Landlord
and not due in any part to any act or omission on the part of Tenant or any
Tenant Party or any matter beyond Landlord’s reasonable control (any such
stoppage of an Essential Service being hereinafter referred to as a “Service
Interruption”), and (ii) such Service Interruption continues for more than 3
consecutive business days after Landlord shall have received written notice
thereof from Tenant, and (iii) as a result of such Service Interruption, the
conduct of Tenant’s normal operations in the Premises are materially and
adversely affected, then there shall be an abatement of one day’s Base Rent for
each day during which such Service Interruption continues after such 3 business
day period; provided, however, that if any part of the Premises is reasonably
useable for Tenant’s normal business operations or if Tenant conducts all or any
part of its operations in any portion of the Premises notwithstanding such
Service Interruption, then the amount of each daily abatement of Base Rent shall
only be proportionate to the nature and extent of the interruption of Tenant’s
normal operations or ability to use the Premises. The rights granted to Tenant
under this paragraph shall be Tenant’s sole and exclusive remedy resulting from
a failure of Landlord to provide services, and Landlord shall not otherwise be
liable for any loss or damage suffered or sustained by Tenant resulting from any
failure or cessation of services. For purposes hereof, the term “Essential
Services” shall mean the following services: HVAC service, water, sewer and
electricity, but in each case only to the extent that Landlord has an obligation
to provide same to Tenant under this Lease.

Landlord’s sole obligation for either providing emergency generators or
providing emergency backup power to Tenant shall be: (i) to provide emergency
generators with not less than the capacity of the emergency generators located
in the Building as of the Commencement Date, and (ii) to contract with a third
party to maintain the emergency generators as per the manufacturer’s standard
maintenance

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 12

 

guidelines. Except as otherwise provided in the immediately preceding sentence,
Landlord shall have no obligation to provide Tenant with operational emergency
generators or back-up power or to supervise, oversee or confirm that the third
party maintaining the emergency generators is maintaining the generators as per
the manufacturer’s standard guidelines or otherwise. During any period of
replacement, repair or maintenance of the emergency generators when the
emergency generators are not operational, including any delays thereto due to
the inability to obtain parts or replacement equipment, Landlord shall have no
obligation to provide Tenant with an alternative back-up generator or generators
or alternative sources of back-up power. Tenant acknowledges and agrees that
(x) in connection with the proper verification of loads and maintenance of the
emergency generators, that power will need to be transferred during routine
testing, and (y) Tenant is responsible for cooperating with Landlord or
Landlord’s third party contractor with respect to scheduling such routine tests
and checking its own equipment loads as it operates during load transfer
periods. Tenant expressly acknowledges and agrees that Landlord does not
guaranty that such emergency generators will be operational at all times or that
emergency power will be available to the Premises when needed.

12. Alterations and Tenant’s Property. Any alterations, additions, or
improvements made to the Premises by or on behalf of Tenant, including
additional locks or bolts of any kind or nature upon any doors or windows in the
Premises, but excluding installation, removal or realignment of furniture
systems (other than removal of furniture systems owned or paid for by Landlord)
not involving any modifications to the structure or connections (other than by
ordinary plugs or jacks) to Building Systems (as defined in Section 13)
(“Alterations”) shall be subject to Landlord’s prior written consent, which may
be given or withheld in Landlord’s sole discretion if any such Alteration
affects the structure or Building Systems, but which shall otherwise not be
unreasonably withheld or delayed. Tenant may construct nonstructural, cosmetic
Alterations in the Premises that will not affect the operation of any Building
Systems, without Landlord’s prior approval if the aggregate cost of all such
work in any 12 month period does not exceed $25,000.00 (excluding paint and
carpet/floor coverings) (a “Notice-Only Alteration”), provided Tenant notifies
Landlord in writing of such intended Notice-Only Alteration, and such notice
shall be accompanied by plans, specifications, work contracts and such other
information concerning the nature and cost of the Notice-Only Alteration as may
be reasonably requested by Landlord, which notice and accompanying materials
shall be delivered to Landlord not less than 15 business days in advance of any
proposed construction. If Landlord approves any Alterations, Landlord may impose
such conditions on Tenant in connection with the commencement, performance and
completion of such Alterations as Landlord may deem appropriate in Landlord’s
reasonable discretion. Any request for approval shall be in writing, delivered
not less than 15 business days in advance of any proposed construction, and
accompanied by plans, specifications, bid proposals, work contracts and such
other information concerning the nature and cost of the alterations as may be
reasonably requested by Landlord, including the identities and mailing addresses
of all persons performing work or supplying materials. Landlord’s right to
review plans and specifications and to monitor construction shall be solely for
its own benefit, and Landlord shall have no duty to ensure that such plans and
specifications or construction comply with applicable Legal Requirements. Tenant
shall cause, at its sole cost and expense, all Alterations to comply with
insurance requirements and with Legal Requirements and shall implement at its
sole cost and expense any alteration or modification required by Legal
Requirements as a result of any Alterations. Tenant shall pay to Landlord, as
Additional Rent, on demand an amount equal to the reasonable out-of-pocket costs
incurred by Landlord for plan review, coordination, scheduling and supervision.
Before Tenant begins any Alteration, Landlord may post on and about the Premises
notices of non-responsibility pursuant to applicable law. Tenant shall reimburse
Landlord for, and indemnify and hold Landlord harmless from, any expense
incurred by Landlord by reason of faulty work done by Tenant or its contractors,
delays caused by such work, or inadequate cleanup.

Tenant shall furnish security or make other arrangements satisfactory to
Landlord to assure payment for the completion of all Alterations work free and
clear of liens, and shall provide (and cause each contractor or subcontractor to
provide) certificates of insurance for workers’ compensation and other coverage
in amounts and from an insurance company reasonably satisfactory to Landlord
protecting Landlord against liability for personal injury or property damage
during construction. Upon completion of any Alterations, Tenant shall deliver to
Landlord: (i) sworn statements setting forth the names of all contractors and
subcontractors who did the work and final lien waivers from all such contractors
and subcontractors; and (ii) to the extent available, “as built” plans for any
such Alteration.

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 13

 

Other than (i) the items, if any, listed on Exhibit F attached hereto, (ii) any
items agreed by Landlord in writing to be included on Exhibit F in the future,
and (iii) any trade fixtures, machinery, equipment and other personal property
not paid for out of the TI Fund (as defined in the Work Letter) which may be
removed without material damage to the Premises, which damage shall be repaired
(including capping or terminating utility hook-ups behind walls) by Tenant
during the Term (collectively, “Tenant’s Property”), all property of any kind
paid for with the TI Fund, all Alterations, real property fixtures, built-in
machinery and equipment, built-in casework and cabinets and other similar
additions and improvements built into the Premises so as to become an integral
part of the Premises, such as fume hoods which penetrate the roof or plenum
area, built-in cold rooms, built-in warm rooms, walk-in cold rooms, walk-in warm
rooms, deionized water systems, glass washing equipment, autoclaves, chillers,
built-in plumbing, electrical and mechanical equipment and systems, and any
power generator and transfer switch (collectively, “Installations”) shall be and
shall remain the property of Landlord during the Term and following the
expiration or earlier termination of the Term, shall not be removed by Tenant at
any time during the Term and shall remain upon and be surrendered with the
Premises as a part thereof in accordance with Section 28 following the
expiration or earlier termination of this Lease; provided, however, that
Landlord shall, at the time its approval of such Installation is requested
notify Tenant if it has elected to cause Tenant to remove such Installation upon
the expiration or earlier termination of this Lease. If Landlord so elects,
Tenant shall remove such Installation upon the expiration or earlier termination
of this Lease and restore any damage caused by or occasioned as a result of such
removal, including, when removing any of Tenant’s Property which was plumbed,
wired or otherwise connected to any of the Building Systems, capping off all
such connections behind the walls of the Premises and repairing any holes.
During any such restoration period, Tenant shall pay Rent to Landlord as
provided herein as if said space were otherwise occupied by Tenant.

13. Landlord’s Repairs. Landlord, as an Operating Expense, shall maintain all of
the structural, exterior, parking and other Common Areas of the Building and
Property, including HVAC, plumbing, fire sprinklers, elevators and all other
building systems serving the Premises and other portions of the Building
(“Building Systems”), in good repair, reasonable wear and tear and uninsured
losses and damages caused by Tenant, or by any of Tenant’s agents, servants,
employees, invitees and contractors (collectively, “Tenant Parties”) excluded.
Losses and damages caused by Tenant or any Tenant Party shall be repaired by
Landlord, to the extent not covered by insurance, at Tenant’s sole cost and
expense. Landlord reserves the right to stop Building Systems services when
necessary (i) by reason of accident or emergency, or (ii) for planned repairs,
alterations or improvements, which are, in the judgment of Landlord, desirable
or necessary to be made, until said repairs, alterations or improvements shall
have been completed. Landlord shall have no responsibility or liability for
failure to supply Building Systems services during any such period of
interruption; provided, however, that Landlord shall, except in case of
emergency, make a commercially reasonable effort to give Tenant 24 hours advance
notice of any planned stoppage of Building Systems services for routine
maintenance, repairs, alterations or improvements. Landlord shall use reasonable
efforts to minimize interference with Tenant’s operations in the Premises during
such planned stoppages of Building Systems. Tenant shall promptly give Landlord
written notice of any repair required by Landlord pursuant to this Section (or
with respect to any emergency, oral notice followed immediately by written
notice), after which Landlord shall have a reasonable opportunity to effect such
repair. Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance unless such failure shall persist for an unreasonable
time after Tenant’s written notice of the need for such repairs or maintenance.
Tenant waives its rights under any state or local law to terminate this Lease or
to make such repairs at Landlord’s expense and agrees that the parties’
respective rights with respect to such matters shall be solely as set forth
herein. Repairs required as the result of fire, earthquake, flood, vandalism,
war, or similar cause of damage or destruction shall be controlled by
Section 18.

14. Tenant’s Repairs. Subject to Section 13 hereof, Tenant, at its expense,
shall repair, replace and maintain in good condition all portions of the
Premises, including, without limitation, entries, doors, ceilings, interior
windows, interior walls, and the interior side of demising walls, reasonable
wear and tear and damage by fire or other casualty excepted. Should Tenant fail
to make any such repair or

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 14

 

replacement or fail to maintain the Premises, Landlord shall give Tenant notice
of such failure. If Tenant fails to commence cure of such failure within 30 days
of Landlord’s notice, and thereafter diligently prosecute such cure to
completion, Landlord may perform such work and shall be reimbursed by Tenant
within 30 days after demand therefor; provided, however, that if such failure by
Tenant creates or could create an emergency, Landlord may immediately commence
cure of such failure and shall thereafter be entitled to recover the costs of
such cure from Tenant. Subject to Sections 17 and 18, Tenant shall bear the full
uninsured cost of any repair or replacement to any part of the Project that
results from damage caused by Tenant or any Tenant Party and any repair that
benefits only the Premises.

15. Mechanic’s Liens. Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Building, Property or
Project for work claimed to have been done for, or materials claimed to have
been furnished to, Tenant within 20 days after Tenant receives notice of the
filing thereof, at Tenant’s sole cost and shall otherwise keep the Premises and
the Building, Property and Project free from any liens arising out of work
performed, materials furnished or obligations incurred by Tenant. Should Tenant
fail to discharge any lien described herein, Landlord shall have the right, but
not the obligation, to pay such claim or post a bond or otherwise provide
security to eliminate the lien as a claim against title to the Building,
Property or Project and the cost thereof shall be immediately due from Tenant as
Additional Rent. If Tenant shall lease or finance the acquisition of office
equipment, furnishings, or other personal property of a removable nature
utilized by Tenant in the operation of Tenant’s business, Tenant warrants that
any Uniform Commercial Code Financing Statement filed as a matter of public
record by any lessor or creditor of Tenant will upon its face or by exhibit
thereto indicate that such Financing Statement is applicable only to removable
personal property of Tenant located within the Premises. In no event shall the
address of the Building or Project be furnished on the statement without
qualifying language as to applicability of the lien only to removable personal
property, located in an identified suite held by Tenant.

16. Indemnification. Tenant hereby indemnifies and agrees to defend, save and
hold Landlord, its officers, directors, employees, managers, agents, sub-agents,
constituent entities and lease signators (collectively, “Landlord Indemnified
Parties”) and Holders of Mortgages (each as defined in Section 27 below) as to
which Tenant has been given notice harmless from and against any and all Claims
for injury or death to persons or damage to property occurring within or about
the Premises, arising directly or indirectly out of the use or occupancy of the
Premises by Tenant or any Tenant Parties or a breach or default by Tenant in the
performance of any of its obligations hereunder, except to the extent caused by
the willful misconduct or negligence of Landlord Indemnified Parties. Landlord
Indemnified Parties shall not be liable to Tenant for, and Tenant assumes all
risk of damage to, personal property (including, without limitation, loss of
records kept within the Premises). Tenant further hereby irrevocably waives any
and all Claims for injury to Tenant’s business or loss of income relating to any
such damage or destruction of personal property (including, without limitation,
any loss of records). Landlord Indemnified Parties shall not be liable for any
damages arising from any act, omission or neglect of any tenant in the Project
or of any other third party.

17. Insurance. Landlord shall maintain all risk property and, if applicable,
sprinkler damage insurance covering the full replacement cost of the Building.
Landlord shall further procure and maintain commercial general liability
insurance with a single loss limit of not less than $2,000,000 for bodily injury
and property damage with respect to the Project. Landlord may, but is not
obligated to, maintain such other insurance and additional coverages as it may
deem necessary, including, but not limited to, flood, environmental hazard and
earthquake, loss or failure of building equipment, errors and omissions, rental
loss during the period of repair or rebuilding, workers’ compensation insurance
and fidelity bonds for employees employed to perform services and insurance for
any improvements installed by Tenant or which are in addition to the standard
improvements customarily furnished by Landlord without regard to whether or not
such are made a part of the Project. All such insurance shall be included as
part of the Operating Expenses. The Building and Property may be included in a
blanket policy (in which case the cost of such insurance allocable to the
Building and Property will be determined by Landlord based upon the insurer’s
cost calculations). Tenant shall also reimburse Landlord for any increased
premiums or additional insurance which Landlord reasonably deems necessary as a
result of Tenant’s use of the Premises.

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 15

 

Tenant, at its sole cost and expense, shall maintain during the Term: all risk
property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s expense; workers’ compensation
insurance with no less than the minimum limits required by law; employer’s
liability insurance with such limits as required by law; and commercial general
liability insurance, with a minimum limit of not less than $2,000,000 per
occurrence for bodily injury and property damage with respect to the Premises].
The commercial general liability insurance policy shall name Alexandria Real
Estate Equities, Inc., and Landlord, its officers, directors, employees,
managers, agents, sub-agents, constituent entities and lease signators
(collectively, “Landlord Insured Parties”), as additional insureds; insure on an
occurrence and not a claims-made basis; be issued by insurance companies which
have a rating of not less than policyholder rating of A and financial category
rating of at least Class X in “Best’s Insurance Guide”; shall not be cancelable
for nonpayment of premium unless 30 days prior written notice shall have been
given to Landlord from the insurer; not contain a hostile fire exclusion;
contain a contractual liability endorsement; and provide primary coverage to
Landlord Insured Parties (any policy issued to Landlord Insured Parties
providing duplicate or similar coverage shall be deemed excess over Tenant’s
policies, regardless of limits). Certificates of insurance showing the limits of
coverage required hereunder and showing Landlord as an additional insured, along
with reasonable evidence of the payment of premiums for the applicable period,
shall be delivered to Landlord by Tenant upon commencement of the Term and upon
each renewal of said insurance. Tenant’s policy may be a “blanket policy” with
an aggregate per location endorsement which specifically provides that the
amount of insurance shall not be prejudiced by other losses covered by the
policy. Tenant shall, at least 5 days prior to the expiration of such policies,
furnish Landlord with renewal certificates.

In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to: (i) any lender of
Landlord holding a security interest in the Building, Property or Project or any
portion thereof and any servicer in connection therewith, (ii) the landlord
under any lease wherein Landlord is tenant of the real property on which the
Building, Property or Project is located, if the interest of Landlord is or
shall become that of a tenant under a ground or other underlying lease rather
than that of a fee owner, and/or (iii) any management company retained by
Landlord to manage the Project.

The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, managers, agents, invitees and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against. Neither party nor
its respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder, and each party waives any claims against the other party,
and its respective Related Parties, for such loss or damage. The failure of a
party to insure its property shall not void this waiver. Landlord and its
respective Related Parties shall not be liable for, and Tenant hereby waives all
claims against such parties for, business interruption and losses occasioned
thereby sustained by Tenant or any person claiming through Tenant resulting from
any accident or occurrence in or upon the Premises, Building, Property or
Project from any cause whatsoever. If the foregoing waivers shall contravene any
law with respect to exculpatory agreements, the liability of Landlord or Tenant
shall be deemed not released but shall be secondary to the other’s insurer.

Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender and/or to bring coverage limits to levels then
being generally required of new tenants within the Project; provided, however,
that the increased amount of coverage is consistent with coverage amounts then
being required by institutional owners of similar projects with tenants
occupying similar size premises in the geographical area in which the Project is
located.

18. Restoration. If, at any time during the Term, the Building or the Premises
are damaged or destroyed by a fire or other insured casualty, Landlord shall
notify Tenant within 60 days after discovery of such damage as to the amount of
time Landlord reasonably estimates it will take to restore the Building or the
Premises, as applicable (the “Restoration Period”). If the Restoration Period is
estimated to exceed

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 16

 

12 months (the “Maximum Restoration Period”), Landlord may, in such notice,
elect to terminate this Lease as of the date that is 75 days after the date of
discovery of such damage or destruction; provided, however, that notwithstanding
Landlord’s election to restore, Tenant may elect to terminate this Lease by
written notice to Landlord delivered within 5 business days of receipt of a
notice from Landlord estimating a Restoration Period for the Premises longer
than the Maximum Restoration Period. Unless either Landlord or Tenant so elects
to terminate this Lease, Landlord shall, subject to receipt of sufficient
insurance proceeds (with any deductible to be treated as a current Operating
Expense), promptly restore the Premises (excluding the improvements installed by
Tenant or by Landlord and paid for by Tenant), subject to delays arising from
the collection of insurance proceeds, from Force Majeure events or as needed to
obtain any license, clearance or other authorization of any kind required to
enter into and restore the Premises issued by any Governmental Authority having
jurisdiction over the use, storage, handling, treatment, generation, release,
disposal, removal or remediation of Hazardous Materials (as defined in
Section 30) in, on or about the Premises (collectively referred to herein as
“Hazardous Materials Clearances”); provided, however, that if repair or
restoration of the Premises is not substantially complete as of the end of the
Maximum Restoration Period or, if longer, the Restoration Period, Landlord may,
in its sole and absolute discretion, elect not to proceed with such repair and
restoration, or Tenant may by written notice to Landlord delivered within 5
business days of the expiration of the Maximum Restoration Period or, if longer,
the Restoration Period, elect to terminate this Lease, in which event Landlord
shall be relieved of its obligation to make such repairs or restoration and this
Lease shall terminate as of the date that is 75 days after the later of:
(i) discovery of such damage or destruction, or (ii) the date all required
Hazardous Materials Clearances are obtained, but Landlord shall retain any Rent
paid and the right to any Rent payable by Tenant prior to such election by
Landlord or Tenant.

Tenant, at its expense, shall promptly perform, subject to delays arising from
the collection of insurance proceeds, from Force Majeure (as defined in
Section 34) events or to obtain Hazardous Material Clearances, all repairs or
restoration not required to be done by Landlord and shall promptly re-enter the
Premises and commence doing business in accordance with this Lease.
Notwithstanding the foregoing, either Landlord or Tenant may terminate this
Lease upon written notice to the other if the Premises are damaged during the
last year of the Term and Landlord reasonably estimates that it will take more
than 2 months to repair such damage; provided, however, that such notice is
delivered within 10 business days after the date that Landlord provides Tenant
with written notice of the estimated Restoration Period. Notwithstanding
anything to the contrary contained herein, Landlord shall also have the right to
terminate this Lease if insurance proceeds are not available for such
restoration. Rent shall be abated from the date all required Hazardous Material
Clearances are obtained until the Premises are repaired and restored, in the
proportion which the area of the Premises, if any, which is not usable by Tenant
bears to the total area of the Premises, unless Landlord provides Tenant with
other space during the period of repair that is suitable for the temporary
conduct of Tenant’s business. In the event that no Hazardous Material Clearances
are required to be obtained by Tenant with respect to the Premises, rent
abatement shall commence on the date of discovery of the damage or destruction.
Such abatement shall be the sole remedy of Tenant, and except as provided in
this Section 18, Tenant waives any right to terminate the Lease by reason of
damage or casualty loss.

The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Building, Property or Project, and any statute or regulation which is now or may
hereafter be in effect shall have no application to this Lease or any damage or
destruction to all or any part of the Premises or any other portion of the
Building, Property or Project, the parties hereto expressly agreeing that this
Section 18 sets forth their entire understanding and agreement with respect to
such matters.

19. Condemnation. If the whole or any material part of the Premises, Building or
Property is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a “Taking” or “Taken”), and the Taking would in Landlord’s
reasonable judgment materially interfere with or impair Landlord’s ownership or
operation of the Building or Property or would in the reasonable judgment of
Landlord and Tenant either prevent or

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 17

 

materially interfere with Tenant’s use of the Premises (as resolved, if the
parties are unable to agree, by arbitration by a single arbitrator with the
qualifications and experience appropriate to resolve the matter and appointed
pursuant to and acting in accordance with the rules of the American Arbitration
Association), then upon written notice by Landlord or Tenant to the other this
Lease shall terminate and Rent shall be apportioned as of said date. If part of
the Premises shall be Taken, and this Lease is not terminated as provided above,
Landlord shall promptly restore the Premises and the Building and Property as
nearly as is commercially reasonable under the circumstances to their condition
prior to such partial Taking and the rentable square footage of the Building,
the rentable square footage of the Premises, Tenant’s Share of Operating
Expenses, the Building’s Share of Project and the Rent payable hereunder during
the unexpired Term shall be reduced to such extent as may be fair and reasonable
under the circumstances. Upon any such Taking, Landlord shall be entitled to
receive the entire price or award from any such Taking without any payment to
Tenant, and Tenant hereby assigns to Landlord Tenant’s interest, if any, in such
award. Tenant shall have the right, to the extent that same shall not diminish
Landlord’s award, to make a separate claim against the condemning authority (but
not Landlord) for such compensation as may be separately awarded or recoverable
by Tenant for moving expenses and damage to Tenant’s trade fixtures, if a
separate award for such items is made to Tenant. Tenant hereby waives any and
all rights it might otherwise have pursuant to any provision of state law to
terminate this Lease upon a partial Taking of the Premises, Building, Property
or Project.

20. Events of Default. Each of the following events shall be a substantial
default (“Default”) by Tenant under this Lease:

(a) Payment Defaults. Tenant shall fail to pay any installment of Rent or any
other payment hereunder when due; provided, however, that Landlord will give
Tenant notice and an opportunity to cure any failure to pay Rent within 5 days
of any such notice not more than once in any 12 month period and Tenant agrees
that such notice shall be in lieu of and not in addition to, or shall be deemed
to be, any notice required by law.

(b) Insurance. Any insurance required to be maintained by Tenant pursuant to
this Lease shall be canceled or terminated or shall expire or shall be reduced
or materially changed, or Landlord shall receive a notice of nonrenewal of any
such insurance and Tenant shall fail to obtain replacement insurance at least 5
days before the expiration of the current coverage.

(c) Abandonment. Tenant shall abandon the Premises, provided, however, that
Tenant shall be deemed not to have abandoned the Premises if: (i) prior to
vacating the Premises Tenant provides Landlord with prior notice and complies
with the requirements pertaining to a Surrender Plan as set forth in Section 28,
(ii) prior to or at the time of vacating the Premises, Tenant has made
reasonable arrangements for the security of the Premises for the balance of the
Term and notified Landlord of such arrangements, (iii) Tenant continues to
maintain in force any permits and approvals as may be required by any
Governmental Authority for the Premises, and (iv) Tenant continues during the
balance of the Term to satisfy all of its obligations under the Lease as they
come due, including without limitation the obligation to pay Rent.

(d) Improper Transfer. Tenant shall assign, sublease or otherwise transfer or
attempt to transfer all or any portion of Tenant’s interest in this Lease or the
Premises except as expressly permitted herein, or Tenant’s interest in this
Lease shall be attached, executed upon, or otherwise judicially seized and such
action is not released within 90 days of the action.

(e) Liens. Tenant shall fail to discharge or otherwise obtain the release of any
lien placed upon the Premises in violation of this Lease within 20 days after
Tenant receives notice that a lien is filed against the Premises.

(f) Insolvency Events. Tenant or any guarantor or surety of Tenant’s obligations
hereunder shall: (A) make a general assignment for the benefit of creditors;
(B) commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 18

 

adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, liquidation, dissolution or composition of it or its debts or
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or of any substantial part of its property (collectively a
“Proceeding for Relief); (C) become the subject of any Proceeding for Relief
which is not dismissed within 90 days of its filing or entry; or (D) be
dissolved or otherwise fail to maintain its legal existence.

(g) Estoppel Certificate or Subordination Agreement. Tenant fails to execute any
document required from Tenant under Sections 23 or 27 within 5 days after a
second notice requesting such document.

(h) Other Defaults. Tenant shall fail to comply with any provision of this Lease
other than those specifically referred to in this Section 20, and, except as
otherwise expressly provided herein, such failure shall continue for a period of
30 days after written notice thereof from Landlord to Tenant.

Any notice given under Section 20(h) hereof shall: (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 30 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 30 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 60 days from the date of Landlord’s notice.

21. Landlord’s Remedies.

(a) Payment By Landlord; Interest. Upon a Default by Tenant hereunder, Landlord
may, without waiving or releasing any obligation of Tenant hereunder, make such
payment or perform such act. All sums so paid or incurred by Landlord, together
with interest thereon, from the date such sums were paid or incurred, at the
annual rate equal to 12% per annum or the highest rate permitted by law (the
“Default Rate”), whichever is less, shall be payable to Landlord on demand as
Additional Rent. Nothing herein shall be construed to create or impose a duty on
Landlord to mitigate any damages resulting from Tenant’s Default hereunder.

(b) Late Payment Rent. Late payment by Tenant to Landlord of Rent and other sums
due will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult and impracticable to ascertain. Such
costs include, but are not limited to, processing and accounting charges and
late charges which may be imposed on Landlord under any Mortgage covering the
Premises. Therefore, if any installment of Rent due from Tenant is not received
by Landlord within 5 days after the date such payment is due, Tenant shall pay
to Landlord an additional sum of 6% of the overdue Rent as a late charge.
Notwithstanding the foregoing, before assessing a late charge the first time in
any calendar year, Landlord shall provide Tenant written notice of the
delinquency and will waive the right if Tenant pays such delinquency within 5
days thereafter. The parties agree that this late charge represents a fair and
reasonable estimate of the costs Landlord will incur by reason of late payment
by Tenant. In addition to the late charge, Rent not paid when due shall bear
interest at the Default Rate from the 5th day after the date due until paid.

(c) Remedies. Upon the occurrence of a Default, Landlord, at its option, without
further notice or demand to Tenant, shall have in addition to all other rights
and remedies provided in this Lease, at law or in equity, the option to pursue
any one or more of the following remedies, each and all of which shall be
cumulative and nonexclusive, without any notice or demand whatsoever (except as
otherwise expressly provided in Section 21(c)(v) with respect to Landlord’s Lump
Sum Election). No cure in whole or in part of such Default by Tenant after
Landlord has taken any action beyond giving Tenant notice of such Default to
pursue any remedy provided for herein (including retaining counsel to file an
action or otherwise pursue any remedies) shall in any way affect Landlord’s
right to pursue such remedy or any other remedy provided Landlord herein or
under law or in equity, unless Landlord, in its sole discretion, elects to waive
such Default.

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 19

 

(i) This Lease and the Term and estate hereby granted are subject to the
limitation that whenever a Default shall have happened and be continuing,
Landlord shall have the right, at its election, then or thereafter while any
such Default shall continue and notwithstanding the fact that Landlord may have
some other remedy hereunder or at law or in equity, to give Tenant written
notice of Landlord’s intention to terminate this Lease on a date specified in
such notice, which date shall be not less than 5 days after the giving of such
notice, and upon the date so specified, this Lease and the estate hereby granted
shall expire and terminate with the same force and effect as if the date
specified in such notice were the date hereinbefore fixed for the expiration of
this Lease, and all rights of Tenant hereunder shall expire and terminate, and
Tenant shall be liable as hereinafter in this Section 21(c) provided. If any
such notice is given, Landlord shall have, on such date so specified, the right
of re-entry and possession of the Premises and the right to remove all persons
and property therefrom and to store such property in a warehouse or elsewhere at
the risk and expense, and for the account, of Tenant. Should Landlord elect to
re-enter as herein provided or should Landlord take possession pursuant to legal
proceedings or pursuant to any notice provided for by law, Landlord may, subject
to Section 21(c)(ii) from time to time re-let the Premises or any part thereof
for such term or terms and at such rental or rentals and upon such terms and
conditions as Landlord may deem advisable, with the right to make commercially
reasonable alterations in and repairs to the Premises.

(ii) Landlord shall be deemed to have satisfied any obligation to mitigate its
damages by hiring an experienced commercial real estate broker to market the
Premises and directing such broker to advertise and show the Premises to
prospective tenants.

(iii) In the event of any termination of this Lease as in this Section 21
provided or as required or permitted by law or in equity, Tenant shall forthwith
quit and surrender the Premises to Landlord, and Landlord may, without further
notice, enter upon, re-enter, possess and repossess the same by summary
proceedings, ejectment or otherwise, and again have, repossess and enjoy the
same free of any rights of Tenant, and in any such event Tenant and no person
claiming through or under Tenant by virtue of any law or an order of any court
shall be entitled to possession or to remain in possession of the Premises.

(iv) If this Lease is terminated or if Landlord shall re-enter the Premises as
aforesaid, or in the event of the termination of this Lease, or of re-entry, by
or under any proceeding or action or any provision of law by reason of a Default
by Tenant, Tenant covenants and agrees forthwith to pay and be liable for, on
the days originally fixed in this Lease for the payment thereof, amounts equal
to the installments of Base Rent and all Additional Rent as they would, under
the terms of this Lease become due if this Lease had not been terminated or if
Landlord had not entered or re-entered, as aforesaid, and whether the Premises
be relet or remain vacant, in whole or in part, or for a period less than the
remainder of the Term, or for the whole thereof, but in the event that the
Premises be relet by Landlord, Tenant shall be entitled to a credit in the net
amount of rent and other charges received by Landlord in reletting, after
deduction of all of Landlord’s reasonable expenses incurred in reletting the
Premises (including, without limitation, tenant improvement, demising and
remodeling costs, brokerage fees and the like), and in collecting the rent in
connection therewith, in the following manner: Amounts received by Landlord
after reletting, if any, shall first be applied against such Landlord’s
expenses, until the same are recovered, and until such recovery, Tenant shall
pay, as of each day when a payment would fall due under this Lease, the amount
which Tenant is obligated to pay under the terms of this Lease (Tenant’s
liability prior to any such reletting and such recovery by Landlord no in any
way to be diminished as a result of the fact that such reletting might be for a
rent higher than the rent provided for in this Lease); when and if such expenses
have been completely recovered by Landlord, the amounts received from reletting
by Landlord as have not previously been applied shall be credited against
Tenant’s obligations as of each day when a payment would fall due under this
Lease, and only the net amount thereof shall be payable by Tenant. Further,
Tenant shall not be entitled to any credit of any kind for any period after the
date when the Term of this Lease is scheduled to expire according to its terms.

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 20

 

Actions, proceedings or suits for the recovery of damages, whether liquidated or
other damages, under this Lease, or any installments thereof, may be brought by
Landlord from time to time at its election, and nothing contained herein shall
be deemed to require Landlord to postpone suit until the date when the Term of
this Lease would have expired if it had not been terminated hereunder.

(v) In addition, Landlord, at its election, notwithstanding any other provision
of this Lease, by written notice to Tenant (the “Lump Sum Election”), shall be
entitled to recover from Tenant, as and for liquidated damages, at any time
following any termination of this Lease, a lump sum payment representing, at the
time of Landlord’s written notice of its Lump Sum Election, the sum of:

(A) the then present value (calculated in accordance with accepted financial
practice using as the discount rate the yield to maturity on United States
Treasury Notes as set forth below) of the amount of unpaid Base Rent and
Additional Rent that would have been payable pursuant to this Lease for the
remainder of the Term following Landlord’s Lump Sum Election if this Lease had
not been terminated, and

(B) all other damages and expenses (including attorneys’ fees and expenses), if
any, which Landlord shall have sustained by reason of the breach of any
provision of this Lease; less

(C) the then present value (calculated in accordance with accepted financial
practice using as the discount rate the yield to maturity on United States
Treasury Notes as set forth below) of the aggregate net fair market rent plus
additional charges payable for the Premises (if less than the then present value
of Base Rent and Additional Rent that would have been payable pursuant to this
Lease) for the remainder of the Term following Landlord’s Lump Sum Election,
calculated as of the date of Landlord’s Lump Sum Election, and taking into
account reasonable estimates of the future costs to relet any then vacant
portions of the Premises (except to the extent that Tenant has actually paid
such costs pursuant to this Section 21) in order to calculate the net rental
revenue that Landlord may expect to obtain for the Premises for the balance of
the Term.

Landlord’s recovery under its Lump Sum Election shall be in addition to Tenant’s
obligations to pay Base Rent and Additional Rent due and costs incurred prior to
the date of Landlord’s Lump Sum Election, and in lieu of any Base Rent and
Additional Rent which would otherwise have been due under this Section from and
after the date of Landlord’s Lump Sum Election. The yield to maturity on United
States Treasury Notes having a maturity date that is nearest the date that would
have been the last day of the Term of the Lease, as reported in the Wall Street
Journal or a comparable publication if it ceases to publish such yields, shall
be used in calculating present values for purposes of Landlord’s Lump Sum
Election. For the purposes of this Section, if Landlord makes the Lump Sum
Election to recover liquidated damages in accordance with this Section, the
total Additional Rent shall be computed based upon Landlord’s reasonable
estimate of Tenant’s Share of Operating Expenses and other Additional Rent for
each 12-month period in what would have been the remainder of the Term of the
Lease and any part thereof at the end of such remainder of the Term, but in no
event less than the amounts therefor payable for the twelve (12) calendar months
(or if less than twelve (12) calendar months have elapsed since the date hereof,
the partial year) immediately preceding the date of Landlord’s Lump Sum
Election. Amounts of Tenant’s Share of Operating Expenses and any other
Additional Rent for any partial year at the beginning of the Term or at the end
of what would have been the remainder of the Term shall be prorated.

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 21

 

(vi) Nothing herein contained shall limit or prejudice the right of Landlord, in
any bankruptcy or insolvency proceeding, to prove for and obtain as liquidated
damages by reason of such termination an amount equal to the maximum allowed by
any bankruptcy or insolvency proceedings, or to prove for and obtain as
liquidated damages by reason of such termination, an amount equal to the maximum
allowed by any statute or rule of law, whether such amount shall be greater or
less than the excess referred to above.

(vii) Nothing in this Section 21 shall be deemed to affect the right of either
party to indemnifications pursuant to this Lease.

(viii) If Landlord terminates this Lease upon the occurrence of a Default,
Tenant will quit and surrender the Premises to Landlord or its agents, and
Landlord may, without further notice, enter upon, re-enter and repossess the
Premises by summary proceedings, ejectment or otherwise. The words “enter”,
“re-enter”, and “re-entry” are not restricted to their technical legal meanings.

(ix) If Tenant shall be in default in the observance or performance of any
provision of this Lease, and an action shall be brought for the enforcement
thereof in which it shall be determined that Tenant was in default, Tenant shall
pay to Landlord all reasonable, out of pocket fees, costs and other expenses
which may become payable as a result thereof or in connection therewith,
including reasonable attorneys’ fees and expenses.

(x) If default by Tenant shall occur in the keeping, observance or performance
of any covenant, agreement, term, provision or condition herein contained,
Landlord, without thereby waiving such default, may perform the same for the
account and at the expense of Tenant (a) immediately or at any time thereafter
and with only such notice, if any, as may be practicable under the circumstances
in the case of an emergency or in case such default will result in a violation
of any legal or insurance requirements, or in the imposition of any lien against
all or any portion of the Premises or the Project not discharged, released or
bonded over to Landlord’s satisfaction by Tenant within the time period required
pursuant to Section 15 of this Lease, and (b) in any other case if such default
continues after any applicable notice and cure period provided in Section 20.
All reasonable costs and expenses incurred by Landlord in connection with any
such performance by it for the account of Tenant and also all reasonable costs
and expenses, including attorneys’ fees and disbursements incurred by Landlord
in any action or proceeding (including any summary dispossess proceeding)
brought by Landlord to enforce any obligation of Tenant under this Lease and/or
right of Landlord in or to the Premises, shall be paid by Tenant to Landlord
within 30 days after demand.

(xi) Independent of the exercise of any other remedy of Landlord hereunder or
under applicable law, Landlord may conduct an environmental test of the Premises
as generally described in Section 30(d).

(xii) In the event that Tenant is in Default under this Lease, whether or not
Landlord exercises its right to terminate or any other remedy, Tenant shall
reimburse Landlord upon demand for any out of pocket costs and expenses that
Landlord may incur in connection with any such Default, as provided in this
Section 21(c). Such costs shall include reasonable legal fees and costs incurred
for the negotiation of a settlement, enforcement of rights or otherwise. Tenant
shall also indemnify Landlord against and hold Landlord harmless from all costs,
expenses, demands and liability, including without limitation, reasonable legal
fees and costs Landlord shall incur if Landlord shall become or be made a party
to any claim or action instituted by Tenant against any third party, by any
third party against Tenant or by or against any person holding any interest
under or using the Premises by license of or agreement with Tenant.

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 22

 

(xiii) Except as otherwise provided in this Section 21, no right or remedy
herein conferred upon or reserved to Landlord is intended to be exclusive of any
other right or remedy, and every right and remedy shall be cumulative and in
addition to any other legal or equitable right or remedy given hereunder, or now
or hereafter existing. No waiver by Landlord of any provision of this Lease
shall be deemed to have been made unless expressly so made in writing by
Landlord expressly waiving such provision. Landlord shall be entitled, to the
extent permitted by law, to seek injunctive relief in case of the violation, or
attempted or threatened violation, of any provision of this Lease, or to seek a
decree compelling observance or performance of any provision of this Lease, or
to seek any other legal or equitable remedy.

22. Assignment and Subletting.

(a) General Prohibition. Without Landlord’s prior written consent subject to and
on the conditions described in this Section 22, Tenant shall not, directly or
indirectly, voluntarily or by operation of law, assign this Lease or sublease
the Premises or any part thereof or mortgage, pledge, or hypothecate its
leasehold interest or grant any concession or license within the Premises, and
any attempt to do any of the foregoing shall be void and of no effect. If Tenant
is a corporation, partnership or limited liability company, the shares or other
ownership interests thereof which are not actively traded upon a stock exchange
or in the over-the-counter market, a transfer or series of transfers whereby 50%
or more of the issued and outstanding shares or other ownership interests of
such corporation are, or voting control is, transferred (but excepting transfers
upon deaths of individual owners) from a person or persons or entity or entities
which were owners thereof at time of execution of this Lease to persons or
entities who were not owners of shares or other ownership interests of the
corporation, partnership or limited liability company at time of execution of
this Lease, shall be deemed an assignment of this Lease requiring the consent of
Landlord as provided in this Section 22. Notwithstanding the foregoing, Tenant
shall have the right to obtain financing from institutional investors (including
venture capital funding and corporate partners) which regularly invest in
private biotechnology companies or undergo a public offering which results in a
change in control of Tenant without such change of control constituting an
assignment under this Section 22 requiring Landlord consent, provided that
(i) Tenant notifies Landlord in writing of the financing at least 5 business
days prior to the closing of the financing, and (ii) provided that in no event
shall such financing result in a change in use of the Premises from the use
contemplated by Tenant at the commencement of the Term.

(b) Permitted Transfers.

(i) Permitted Transfers Generally. If Tenant desires to assign, sublease,
hypothecate or otherwise transfer this Lease or sublet the Premises, then at
least 15 business days, but not more than 45 business days, before the date
Tenant desires the assignment or sublease to be effective (the “Assignment
Date”), Tenant shall give Landlord a notice (the “Assignment Notice”) containing
such information about the proposed assignee or sublessee, including the
proposed use of the Premises and any Hazardous Materials proposed to be used,
stored handled, treated, generated in or released or disposed of from the
Premises, the Assignment Date, any relationship between Tenant and the proposed
assignee or sublessee, and all material terms and conditions of the proposed
assignment or sublease, including a copy of any proposed assignment or sublease
in its final form, and such other information as Landlord may deem reasonably
necessary or appropriate to its consideration whether to grant its consent.
Landlord may, by giving written notice to Tenant within 15 business days after
receipt of the Assignment Notice: (i) grant such consent, (ii) refuse such
consent, in its reasonable discretion, or (iii) with respect to any assignment
or any sublease that would result in more than 50% rentable square feet of the
Premises being subleased for substantially the remaining balance of the Term,
terminate this Lease with respect to the space described in the Assignment
Notice as of the Assignment Date (an “Assignment Termination”). If Landlord
delivers notice of its election to exercise an Assignment Termination, Tenant
shall have the right to withdraw such Assignment Notice by written notice to
Landlord of such election within 5 business days after Landlord’s notice
electing to exercise the Assignment Termination. If Tenant withdraws such
Assignment Notice, this Lease shall continue in full force and effect. If Tenant
does not withdraw such Assignment Notice, this Lease, and the term and estate
herein granted, shall terminate as of the Assignment Date with respect to the
space

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 23

 

described in such Assignment Notice. No failure of Landlord to exercise any such
option to terminate this Lease, or to deliver a timely notice in response to the
Assignment Notice, shall be deemed to be Landlord’s consent to the proposed
assignment, sublease or other transfer. Tenant shall pay to Landlord a fee equal
to Three Thousand Dollars ($3,000) in connection with its consideration of any
Assignment Notice and/or its preparation or review of any consent documents;
provided that it shall be reasonable for Landlord to withhold its consent, among
other reasons, in any of the following instances: (A) the business or financial
reputation of the proposed assignee or sublessee, or the business or financial
reputation of any of the respective principals or officers thereof, is
objectionable in Landlord’s reasonable judgment, (B) the proposed assignee or
subtenant is engaged in areas of scientific research or other business concerns
that are controversial such that they may (i) attract or cause negative
publicity for or about the Building or the Project, (ii) negatively affect the
reputation of the Building, the Project or Landlord, (iii) attract protestors to
the Building or the Project, or (iv) lessen the attractiveness of the Building
or the Project to any tenants or prospective tenants, purchasers or lenders,
(C) the proposed assignee or sublessee is at that time an occupant of the
Project or negotiating with Landlord or an affiliate thereof for the lease of
other space in the Project, (D) the proposed assignee or sublessee lacks the
creditworthiness to support the financial obligations it would incur under the
proposed assignment or sublease, (E) the proposed assignee or sublessee is a
governmental agency, (F) in Landlord’s reasonable judgment, the use of the
Premises by the proposed assignee or sublessee would entail any alterations that
would lessen the value of the leasehold improvements in the Premises, or would
require increased services by Landlord, (G) Landlord has experienced previous
defaults by or is in litigation with the proposed assignee or sublessee (H) the
proposed assignment or sublease will create a vacancy elsewhere in the Project,
or (I) the assignment or sublease is prohibited by Landlord’s lender. In any
event, Landlord shall further have the right to review and approve or disapprove
the proposed form of sublease prior to the effective date of any such
subletting.

(ii) Affiliate Transactions. Notwithstanding the foregoing, Landlord’s consent
to a sublease to any entity controlling, controlled by or under common control
with Tenant (each, an “Affiliate” and collectively “Affiliates”) shall not be
required, provided that Landlord shall have the right to approve the form of any
such sublease, such approval not to be unreasonably withheld, conditioned or
delayed. In addition, Tenant shall have the right to assign this Lease, upon 10
days’ prior written notice to Landlord but without obtaining Landlord’s prior
written consent, to an Affiliate or to a corporation or other entity which is a
successor in interest to Tenant, by way of merger, consolidation or corporate
reorganization, or by the purchase of all or substantially all of the assets or
the ownership interests of Tenant provided that: (A) in the case of an
assignment to a successor in interest, such merger, consolidation,
reorganization or purchase, as the case may be, is for a good business purpose
and not principally for the purpose of transferring the Lease; and (B) in all
events the net worth (as determined in accordance with generally accepted
accounting principles (“GAAP”)) of the Affiliate assignee or successor in
interest to Tenant is not less than the net worth (as determined in accordance
with GAAP) of Tenant as of the date of Tenant’s most current quarterly or annual
financial statements as delivered under Section 40(c) or filed with the
Securities and Exchange Commission; and (C) such Affiliate assignee or
successor-in-interest to Tenant shall agree in writing to assume all of the
terms, covenants and conditions of this Lease (any assignment of this Lease or
sublease to an Affiliate or a successor-in-interest in accordance with this
paragraph is referred to herein as a “Permitted Assignment”).

(c) Additional Conditions. As a condition to any such assignment or subletting,
whether or not Landlord’s consent is required, Landlord may require:

(i) that any assignee or subtenant agree, in writing at the time of such
assignment or subletting, that if Landlord gives such party notice that Tenant
is in default under this Lease, such party shall thereafter make all payments
otherwise due Tenant directly to Landlord, which payments will be received by
Landlord without any liability except to credit such payment against those due
under the Lease, and any such third party shall agree to attorn to Landlord or
its successors and assigns should this Lease be terminated for any reason;
provided, however, in no event shall Landlord or its successors or assigns be
obligated to accept such attornment; and

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 24

 

(ii) A list of Hazardous Materials, certified by the proposed assignee or
sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the
Project, prior to the proposed assignment or subletting, including, without
limitation: permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given its written consent to do so, which
consent may be withheld in Landlord’s sole and absolute discretion); and all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks. Neither Tenant nor any such
proposed assignee or subtenant is required, however, to provide Landlord with
any portion(s) of the such documents containing information of a proprietary
nature which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities.

(d) No Release of Tenant, Sharing of Excess Rents. Notwithstanding any
assignment or subletting, Tenant and any guarantor or surety of Tenant’s
obligations under this Lease shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease. If the Rent due and payable by a
sublessee or assignee (or a combination of the rental payable under such
sublease or assignment plus any bonus or other consideration therefor or
incident thereto in any form) exceeds the sum of the rental payable under this
Lease (excluding however, any Rent payable under this Section) and actual and
reasonable brokerage fees, legal costs and any design or construction fees
directly related to and required pursuant to the terms of any such sublease
(such excess, the “Excess Rent”), then Tenant shall be bound and obligated to
pay Landlord as Additional Rent hereunder 50% of such Excess Rent within 10 days
following receipt thereof by Tenant. If Tenant shall sublet the Premises or any
part thereof, Tenant hereby immediately and irrevocably assigns to Landlord, as
security for Tenant’s obligations under this Lease, all rent from any such
subletting, and Landlord as assignee and as attorney-in-fact for Tenant, or a
receiver for Tenant appointed on Landlord’s application, may collect such rent
and apply it toward Tenant’s obligations under this Lease; except that, until
the occurrence of a Default, Tenant shall have the right to collect such rent.

(e) No Waiver. The consent by Landlord to an assignment or subletting shall not
relieve Tenant or any assignees of this Lease or any sublessees of the Premises
from obtaining the consent of Landlord to any further assignment or subletting
nor shall it release Tenant or any assignee or sublessee of Tenant from full and
primary liability under the Lease. The acceptance of Rent hereunder, or the
acceptance of performance of any other term, covenant, or condition thereof,
from any other person or entity shall not be deemed to be a waiver of any of the
provisions of this Lease or a consent to any subletting, assignment or other
transfer of the Premises.

(f) Prior Conduct of Proposed Transferee. Notwithstanding any other provision of
this Section 22, if (i) the proposed assignee or sublessee of Tenant has been
required by any prior landlord, lender or Governmental Authority to take
remedial action in connection with Hazardous Materials contaminating a property,
where the contamination resulted from such party’s action or use of the property
in question, (ii) the proposed assignee or sublessee is subject to an
enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority), or (iii) because of
the existence of a pre-existing environmental condition in the vicinity of or
underlying the Project, the risk that Landlord would be targeted as a
responsible party in connection with the remediation of such pre-existing
environmental condition would be materially increased or exacerbated by the
proposed use of Hazardous Materials by such proposed assignee or sublessee,
Landlord shall have the absolute right to refuse to consent to any assignment or
subletting to any such party.

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 25

 

23. Estoppel Certificate. Tenant shall, within 10 business days of written
notice from Landlord, execute, acknowledge and deliver a statement in writing in
any form reasonably requested by a proposed lender or purchaser, (i) certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease as so
modified is in full force and effect) and the dates to which the rental and
other charges are paid in advance, if any, (ii) acknowledging that there are not
any uncured defaults on the part of Landlord hereunder, or specifying such
defaults if any are claimed, and (iii) setting forth such further information
with respect to the status of this Lease or the Premises as may be reasonably
requested thereon. Any such statement may be relied upon by any prospective
purchaser or encumbrancer of all or any portion of the real property of which
the Premises are a part. Tenant’s failure to deliver such statement within such
time shall, at the option of Landlord, be conclusive upon Tenant that the Lease
is in full force and effect and without modification except as may be
represented by Landlord in any certificate prepared by Landlord and delivered to
Tenant for execution.

24. Quiet Enjoyment. So long as Tenant shall perform all of the covenants and
agreements herein required to be performed by Tenant, Tenant shall, subject to
the terms of this Lease, at all times during the Term, have peaceful and quiet
enjoyment of the Premises against any person claiming by, through or under
Landlord.

25. Prorations. All prorations required or permitted to be made hereunder shall
be made on the basis of a 360 day year and 30 day months.

26. Rules and Regulations. Tenant shall, at all times during the Term and any
extension thereof, comply with all reasonable rules and regulations at any time
or from time to time established by Landlord and delivered to Tenant in writing
covering use of the Premises and the Project or portion thereof of which the
Premises are a part. The current rules and regulations are attached hereto as
Exhibit E. If there is any conflict between said rules and regulations and other
provisions of this Lease, the terms and provisions of this Lease shall control.
Landlord shall not have any liability or obligation for the breach of any rules
or regulations by other tenants in the Project and shall not enforce such rules
and regulations in a discriminatory manner.

27. Subordination. This Lease and Tenant’s interest and rights hereunder are
hereby made and shall be subject and subordinate at all times to the lien of any
Mortgage now existing or hereafter created on or against the Project, Property,
Building or Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant; provided,
however that so long as there is no Default hereunder, Tenant’s right to
possession of the Premises shall not be disturbed by the Holder of any such
Mortgage. Tenant agrees, at the election of the Holder of any such Mortgage, to
attorn to any such Holder. Tenant agrees upon demand to execute, acknowledge and
deliver such instruments, confirming such subordination, and such instruments of
attornment as shall be requested by any such Holder, provided any such
instruments contain appropriate non-disturbance provisions assuring Tenant’s
quiet enjoyment of the Premises as set forth in Section 24 hereof.
Notwithstanding the foregoing, any such Holder may at any time subordinate its
Mortgage to this Lease, without Tenant’s consent, by notice in writing to
Tenant, and thereupon this Lease shall be deemed prior to such Mortgage without
regard to their respective dates of execution, delivery or recording and in that
event such Holder shall have the same rights with respect to this Lease as
though this Lease had been executed prior to the execution, delivery and
recording of such Mortgage and had been assigned to such Holder. The term
“Mortgage” whenever used in this Lease shall be deemed to include deeds of
trust, security assignments, ground leases or other superior leases and any
other encumbrances, and any reference to the “Holder” of a Mortgage shall be
deemed to include the beneficiary under a deed of trust.

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 26

 

28. Surrender. Upon the expiration of the Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received, subject to any Alterations or Installations
permitted by Landlord to remain in the Premises, free of Hazardous Materials
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Premises by any person other than a Landlord Party
(collectively, “Tenant HazMat Operations”) and released of all Hazardous
Materials Clearances, broom clean, ordinary wear and tear and casualty loss and
condemnation covered by Sections 18 and 19 excepted. At least 3 months prior to
the surrender of the Premises, Tenant shall deliver to Landlord a narrative
description of the actions proposed (or required by any Governmental Authority)
to be taken by Tenant in order to surrender the Premises (including any
Installations permitted by Landlord to remain in the Premises) at the expiration
or earlier termination of the Term, free from any residual impact from the
Tenant HazMat Operations and otherwise released for unrestricted use and
occupancy (the “Surrender Plan”). Such Surrender Plan shall be accompanied by a
current listing of (i) all Hazardous Materials licenses and permits held by or
on behalf of any Tenant Party with respect to the Premises, and (ii) all
Hazardous Materials used, stored, handled, treated, generated, released or
disposed of from the Premises, and shall be subject to the review and approval
of Landlord’s environmental consultant. In connection with the review and
approval of the Surrender Plan, upon the request of Landlord, Tenant shall
deliver to Landlord or its consultant such additional non-proprietary
information concerning Tenant HazMat Operations as Landlord shall request. On or
before such surrender, Tenant shall deliver to Landlord evidence that the
approved Surrender Plan shall have been satisfactorily completed and Landlord
shall have the right, subject to reimbursement at Tenant’s expense as set forth
below, to cause Landlord’s environmental consultant to inspect the Premises and
perform such additional procedures as may be deemed reasonably necessary to
confirm that the Premises are, as of the effective date of such surrender or
early termination of the Lease, free from any residual impact from Tenant HazMat
Operations. Tenant shall reimburse Landlord, as Additional Rent, for the actual
out-of-pocket expense incurred by Landlord for Landlord’s environmental
consultant to review and approve the Surrender Plan and to visit the Premises
and verify satisfactory completion of the same, which cost shall not exceed $5,
000. Landlord shall have the unrestricted right to deliver such Surrender Plan
and any report by Landlord’s environmental consultant with respect to the
surrender of the Premises to third parties.

If Tenant shall fail to prepare or submit a Surrender Plan approved by Landlord,
or if Tenant shall fail to complete the approved Surrender Plan, or if such
Surrender Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises and the Project are
surrendered free from any residual impact from Tenant HazMat Operations, the
cost of which actions shall be reimbursed by Tenant as Additional Rent, without
regard to the limitation set forth in the first paragraph of this Section 28.

Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Building, restrooms or all or any portion of the Premises, Building
or Project furnished to or otherwise procured by Tenant. If any such access card
or key is lost, Tenant shall pay to Landlord, at Landlord’s election, either the
cost of replacing such lost access card or key or the cost of reprogramming the
access security system in which such access card was used or changing the lock
or locks opened by such lost key. Any Tenant’s Property, Alterations and
property not so removed by Tenant as permitted or required herein shall be
deemed abandoned and may be stored, removed, and disposed of by Landlord at
Tenant’s expense, and Tenant waives all claims against Landlord for any damages
resulting from Landlord’s retention and/or disposition of such property. All
obligations of Tenant hereunder not fully performed as of the termination of the
Term, including the obligations of Tenant under Section 30 hereof, shall survive
the expiration or earlier termination of the Term, including, without
limitation, indemnity obligations, payment obligations with respect to Rent and
obligations concerning the condition and repair of the Premises.

29. Waiver of Jury Trial. TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL BY JURY
OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 27

 

30. Environmental Requirements.

(a) Prohibition/Compliance/Indemnity. Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated in or about, or released or disposed of
from, the Premises, Building, Property or Project in violation of applicable
Environmental Requirements (as hereinafter defined) by Tenant or any Tenant
Party. If Tenant breaches the obligation stated in the preceding sentence, or if
the presence of Hazardous Materials in the Premises during the Term or any
holding over results in contamination of the Premises, Building, Property or
Project or any adjacent property or if contamination of the Premises, Building,
Property or Project or any adjacent property by Hazardous Materials brought
into, kept, used, stored, handled, treated, generated in or about, or released
or disposed of from, the Premises by anyone other than Landlord and Landlord’s
employees, agents and contractors otherwise occurs during the Term or any
holding over, Tenant hereby indemnifies and shall defend and hold Landlord, its
officers, directors, employees, agents and contractors harmless from any and all
actions (including, without limitation, remedial or enforcement actions of any
kind, administrative or judicial proceedings, and orders or judgments arising
out of or resulting therefrom), costs, claims, damages (including, without
limitation, punitive damages and damages based upon diminution in value of the
Premises or the Project, or the loss of, or restriction on, use of the Premises
or any portion of the Project), expenses (including, without limitation,
attorneys’, consultants’ and experts’ fees, court costs and amounts paid in
settlement of any claims or actions), fines, forfeitures or other civil,
administrative or criminal penalties, injunctive or other relief (whether or not
based upon personal injury, property damage, or contamination of, or adverse
effects upon, the environment, water tables or natural resources), liabilities
or losses (collectively, “Environmental Claims”) which arise during or after the
Term as a result of such contamination or breach by Tenant of its obligations
under this Section 30. This indemnification of Landlord by Tenant includes,
without limitation, costs incurred in connection with any investigation of site
conditions or any cleanup, treatment, remedial, removal, or restoration work
required by any federal, state or local Governmental Authority because of
Hazardous Materials present in the air, soil or ground water above, on, or under
the Premises. Without limiting the foregoing, if the presence of any Hazardous
Materials on the Premises, Building, Property, Project or any adjacent property
caused or permitted by Tenant or any Tenant Party results in any contamination
of the Premises, Building, Property, Project or any adjacent property, Tenant
shall promptly take all actions at its sole expense and in accordance with
applicable Environmental Requirements as are necessary to return the Premises,
Building, Property, Project or any adjacent property to the condition existing
prior to the time of such contamination, provided that Landlord’s approval of
such action shall first be obtained, which approval shall not unreasonably be
withheld so long as such actions would not potentially have any material adverse
long-term or short-term effect on the Premises, Building, Property or the
Project. Notwithstanding anything to the contrary contained in Section 28 or
this Section 30, Tenant shall not be responsible for, and the indemnification
and hold harmless obligation set forth in this paragraph shall not apply to
(i) contamination in the Premises which Tenant can prove to Landlord’s
reasonable satisfaction existed in the Premises immediately prior to the
Commencement Date, or (ii) the presence of any Hazardous Materials in the
Premises which Tenant can prove to Landlord’s reasonable satisfaction migrated
from outside of the Premises into the Premises, unless in either case, the
presence of such Hazardous Materials (x) is the result of a breach by Tenant of
any of its obligations under this Lease, or (y) was caused, contributed to or
exacerbated by Tenant or any Tenant Party.

(b) Business. Landlord acknowledges that it is not the intent of this Section 30
to prohibit Tenant from using the Premises for the Permitted Use. Tenant may
operate its business according to prudent industry practices so long as the use
or presence of Hazardous Materials is strictly and properly monitored according
to all then applicable Environmental Requirements. As a material inducement to
Landlord to allow Tenant to use Hazardous Materials in connection with its
business, Tenant agrees to deliver to Landlord prior to the Commencement Date a
list identifying each type of Hazardous Materials (other than Hazardous Material
contained in products customarily used by tenants in de minimis quantities for
ordinary cleaning and office purposes) to be brought upon, kept, used, stored,
handled, treated, generated on, or released or disposed of from, the Premises
and setting forth any and all governmental approvals or permits required in
connection with the presence, use, storage, handling, treatment, generation,
release or disposal of such Hazardous Materials on or from the Premises
(“Hazardous Materials List”).

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 28

 

Upon Landlord’s request, or any time that Tenant is required to deliver a
Hazardous Materials List to any Governmental Authority (e.g., the fire
department) in connection with Tenant’s use or occupancy of the Premises, Tenant
shall deliver to Landlord a copy of such Hazardous Materials List. Tenant shall
deliver to Landlord true and correct copies of the following documents (the “Haz
Mat Documents”) relating to the use, storage, handling, treatment, generation,
release or disposal of Hazardous Materials prior to the Commencement Date, or if
unavailable at that time, concurrent with the receipt from or submission to a
Governmental Authority: permits; approvals; reports and correspondence; storage
and management plans, notice of violations of any Legal Requirements; plans
relating to the installation of any storage tanks to be installed in or under
the Building or Property (provided, said installation of tanks shall only be
permitted after Landlord has given Tenant its written consent to do so, which
consent may be withheld in Landlord’s sole and absolute discretion); all closure
plans or any other documents required by any and all federal, state and local
Governmental Authorities for any storage tanks installed in, on or under the
Building or Property for the closure of any such tanks; and a Surrender Plan (to
the extent surrender in accordance with Section 28 cannot be accomplished in 3
months). Tenant is not required, however, to provide Landlord with any
portion(s) of the Haz Mat Documents containing information of a proprietary
nature which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities. It is not the intent of this Section to
provide Landlord with information which could be detrimental to Tenant’s
business should such information become possessed by Tenant’s competitors.

(c) Tenant Representation and Warranty. Tenant hereby represents and warrants to
Landlord that (i) neither Tenant nor any of its legal predecessors has been
required by any prior landlord, lender or Governmental Authority at any time to
take remedial action in connection with Hazardous Materials contaminating a
property which contamination was permitted by Tenant of such predecessor or
resulted from Tenant’s or such predecessor’s action or use of the property in
question, and (ii) Tenant is not subject to any enforcement order issued by any
Governmental Authority in connection with the use, storage, handling, treatment,
generation, release or disposal of Hazardous Materials (including, without
limitation, any order related to the failure to make a required reporting to any
Governmental Authority). If Landlord determines that this representation and
warranty was not true as of the date of this lease, Landlord shall have the
right to terminate this Lease in Landlord’s sole and absolute discretion.

(d) Testing. Landlord shall have the right to conduct annual tests of the
Premises to determine whether any contamination of the Premises, Building,
Property or Project has occurred as a result of Tenant’s use. Tenant shall be
required to pay the cost of such annual test of the Premises if there is
violation of this Section 30 or if contamination for which Tenant is responsible
under this Section 30 is identified; provided, however, that if Tenant conducts
its own tests of the Premises using third party contractors and test procedures
acceptable to Landlord which tests are certified to Landlord, Landlord shall
accept such tests in lieu of the annual tests to be paid for by Tenant. In
addition, at any time, and from time to time, prior to the expiration or earlier
termination of the Term, Landlord shall have the right to conduct appropriate
tests of the Premises, Building, Property and Project to determine if
contamination has occurred as a result of Tenant’s use of the Premises. In
connection with such testing, upon the request of Landlord, Tenant shall deliver
to Landlord or its consultant such non-proprietary information concerning the
use of Hazardous Materials in or about the Premises by Tenant or any Tenant
Party. If contamination has occurred for which Tenant is liable under this
Section 30, Tenant shall pay all costs to conduct such tests. If no such
contamination is found, Landlord shall pay the costs of such tests (which shall
not constitute an Operating Expense). Landlord shall provide Tenant with a copy
of all third party, non-confidential reports and tests of the Premises made by
or on behalf of Landlord during the Term without representation or warranty and
subject to a confidentiality agreement. Tenant shall, at its sole cost and
expense, promptly and satisfactorily remediate any environmental conditions
identified by such testing for which Tenant is responsible under this Lease in
accordance with all Environmental Requirements. Landlord’s receipt of or
satisfaction with any environmental assessment in no way waives any rights which
Landlord may have against Tenant.

(e) Underground Tanks. Tenant shall have no right to use or install any
underground storage tanks at the Project.

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 29

 

(f) Tenant’s Obligations. Tenant’s obligations under this Section 30 shall
survive the expiration or earlier termination of the Lease. During any period of
time after the expiration or earlier termination of this Lease required by
Tenant or Landlord to complete the removal from the Premises of any Hazardous
Materials (including, without limitation, the release and termination of any
licenses or permits restricting the use of the Premises and the completion of
the approved Surrender Plan), Tenant shall continue to pay the full Rent in
accordance with this Lease for any portion of the Premises not relet by Landlord
in Landlord’s sole discretion, which Rent shall be prorated daily.

(g) Definitions. As used herein, the term “Environmental Requirements” means all
applicable present and future statutes, regulations, ordinances, rules, codes,
judgments, orders or other similar enactments of any Governmental Authority
regulating or relating to health, safety, or environmental conditions on, under,
or about the Premises, Building, Property or Project, or the environment,
including without limitation, the following: the Comprehensive Environmental
Response, Compensation and Liability Act; the Resource Conservation and Recovery
Act; and all state and local counterparts thereto, and any regulations or
policies promulgated or issued thereunder. As used herein, the term “Hazardous
Materials” means and includes any substance, material, waste, pollutant, or
contaminant listed or defined as hazardous or toxic, or regulated by reason of
its impact or potential impact on humans, animals and/or the environment under
any Environmental Requirements, asbestos and petroleum, including crude oil or
any fraction thereof, natural gas liquids, liquefied natural gas, or synthetic
gas usable for fuel (or mixtures of natural gas and such synthetic gas). As
defined in Environmental Requirements, Tenant is and shall be deemed to be the
“operator” of Tenant’s “facility” and the “owner” of all Hazardous Materials
brought on the Premises by Tenant or any Tenant Party, and the wastes,
by-products, or residues generated, resulting, or produced therefrom.

(h) Asbestos.

(i) Notification of Asbestos. Landlord hereby notifies Tenant of the presence of
asbestos-containing materials (“ACMs”) and/or presumed asbestos-containing
materials (“PACMs”) within or about the Premises in the locations identified in
Exhibit G.

(ii) Tenant Acknowledgement. Tenant hereby acknowledges receipt of the
notification in paragraph (i) of this Section 30(h) and understand that the
purpose of such notification is to make Tenant, and any agents, employees, and
contractors of Tenant, aware of the presence of ACMs and/or PACMs within or
about the Building in order to avoid or minimize any damage to or disturbance of
such ACMs and/or PACMs.

        /s/ IG     Tenant’s Initials

(iii) Acknowledgement from Contractors/Employees. Tenant shall give Landlord at
least 14 days’ prior written notice before conducting, authorizing or permitting
any of the activities listed below within or about the Premises, and before
soliciting bids from any person to perform such services. Such notice shall
identify or describe the proposed scope, location, date and time of such
activities and the name, address and telephone number of each person who may be
conducting such activities. Thereafter, Tenant shall grant Landlord reasonable
access to the Premises to determine whether any ACMs or PACMs will be disturbed
in connection with such activities. Tenant shall not solicit bids from any
person for the performance of such activities without Landlord’s prior written
approval. Upon Landlord’s request, Tenant shall deliver to Landlord a copy of a
signed acknowledgement from any contractor, agent, or employee of Tenant
acknowledging receipt of information describing the presence of ACMs and/or
PACMs within or about the Premises in the locations identified in Exhibit G
prior to the commencement of such activities. Nothing in this Section 30(h)
shall be deemed to expand Tenant’s rights under the Lease or otherwise to
conduct, authorize or permit any such activities.

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences - Page 30

 

(A) Removal of thermal system insulation (“TSI”) and surfacing ACMs and PACMs
(i.e., sprayed-on or troweled-on material, e.g., textured ceiling paint or
fireproofing material);

(B) Removal of ACMs or PACMs that are not TSI or surfacing ACMs or PACMs; or

(C) Repair and maintenance of operations that are likely to disturb ACMs or
PACMs.

31. Tenant’s Remedies/Limitation of Liability. Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within 30 days after written notice from Tenant specifying such failure (unless
such performance will, due to the nature of the obligation, require a period of
time in excess of 30 days, then after such period of time as is reasonably
necessary). Upon any default by Landlord, Tenant shall give notice by registered
or certified mail to any Holder of a Mortgage covering the Premises and to any
landlord of any lease of property in or on which the Premises are located and
Tenant shall offer such Holder and/or landlord a reasonable opportunity to cure
the default, including time to obtain possession of the Project, or portion
thereof of which the Premises are a part, by power of sale or a judicial action
if such should prove necessary to effect a cure; provided Landlord shall have
furnished to Tenant in writing the names and addresses of all such persons who
are to receive such notices. All obligations of Landlord hereunder shall be
construed as covenants, not conditions; and, except as may be otherwise
expressly provided in this Lease, Tenant may not terminate this Lease for breach
of Landlord’s obligations hereunder.

All obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter. The term
“Landlord” in this Lease shall mean only the owner for the time being of the
Premises. Upon the transfer by such owner of its interest in the Premises and
the assumption of its interests by the transferee, such owner shall thereupon be
released and discharged from all obligations of Landlord thereafter accruing,
but such obligations shall be binding during the Term upon each new owner for
the duration of such owner’s ownership.

32. Inspection and Access. Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease and for any other business purpose. Landlord and Landlord’s
representatives may enter the Premises during business hours on not less than 48
hours advance written notice (except in the case of emergencies in which case no
such notice shall be required and such entry may be at any time) for the purpose
of effecting any such repairs, inspecting the Premises, showing the Premises to
prospective purchasers and, during the last year of the Term, to prospective
tenants or for any other business purpose. Landlord may erect a suitable sign on
the Premises, Building or Property stating the Premises or Building are
available to let or that the Building, Property or Project is available for
sale. Landlord shall use reasonable efforts to minimize interference with
Tenant’s business operations at the Premises in connection with its entry into
the Premises under this Section 32. Landlord may grant easements, make public
dedications, designate Common Areas and create restrictions on or about the
Premises, Building and Property, provided that no such easement, dedication,
designation or restriction materially, adversely affects Tenant’s use or
occupancy of the Premises for the Permitted Use. At Landlord’s request, Tenant
shall execute such instruments as may be necessary for such easements,
dedications or restrictions. Tenant shall at all times, except in the case of
emergencies, have the right to escort Landlord or its agents, representatives,
contractors or guests while the same are in the Premises, provided such escort
does not materially and adversely affect Landlord’s access rights hereunder.

33. Security. Tenant acknowledges and agrees that security devices and services,
if any, while intended to deter crime may not in given instances prevent theft
or other criminal acts and that Landlord is not providing any security services
with respect to the Premises. Tenant agrees that Landlord shall not be liable to
Tenant for, and Tenant waives any claim against Landlord with respect to, any
loss by theft or any other damage suffered or incurred by Tenant in connection
with any unauthorized entry into the

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary - Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 31

 

Premises or any other breach of security with respect to the Premises. Tenant
shall be solely responsible for the personal safety of Tenant’s officers,
employees, agents, contractors, guests and invitees while any such person is in,
on or about the Premises, Building, Property and/or Project. Tenant shall at
Tenant’s cost obtain insurance coverage to the extent Tenant desires protection
against such criminal acts.

34. Force Majeure. Except for the payment of Rent, neither Landlord nor Tenant
shall be held responsible or liable for delays in the performance of its
obligations hereunder when caused by, related to, or arising out of acts of God,
strikes, lockouts, or other labor disputes, embargoes, quarantines, weather,
national, regional, or local disasters, calamities, or catastrophes, inability
to obtain labor or materials (or reasonable substitutes therefor) at reasonable
costs or failure of, or inability to obtain, utilities necessary for
performance, governmental restrictions, orders, limitations, regulations, or
controls, national emergencies, delay in issuance or revocation of permits,
enemy or hostile governmental action, terrorism, insurrection, riots, civil
disturbance or commotion, fire or other casualty, and other causes or events
beyond their reasonable control (“Force Majeure”).

35. Brokers. Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker) in
connection with this transaction and that no Broker brought about this
transaction, other than Newmark Knight Frank. Landlord and Tenant each hereby
agree to indemnify and hold the other harmless from and against any claims by
any Broker, other than the broker, if any named in this Section 35, claiming a
commission or other form of compensation by virtue of having dealt with Tenant
or Landlord, as applicable, with regard to this leasing transaction. Landlord
shall be responsible for all commissions due to Newmark Knight Frank arising out
of the execution of this Lease in accordance with the terms of a separate
written agreement between Newmark Knight Frank and Landlord.

36. Limitation on Landlord’s Liability. NOTWITHSTANDING ANYTHING SET FORTH
HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE CONTRARY:
(A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR (AND TENANT
AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR INJURY, WHETHER
ACTUAL OR CONSEQUENTIAL TO: TENANT’S PERSONAL PROPERTY OF EVERY KIND AND
DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT, INVENTORY,
SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS, PRODUCT,
SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER RECORDS OF
EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL INCOME DERIVED
OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE TO LANDLORD FOR
ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN ANY WAY UNDER
THIS LEASE OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER SHALL BE
STRICTLY LIMITED SOLELY TO LANDLORD’S INTEREST IN THE PROPERTY OR ANY PROCEEDS
FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN RESPECT
OF LANDLORD’S INTEREST IN THE PROPERTY OR IN CONNECTION WITH ANY SUCH LOSS; AND
(C) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST ANY OF
LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS. UNDER NO
CIRCUMSTANCES SHALL LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE FOR INJURY TO TENANT’S BUSINESS OR
FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, IN NO EVENT
SHALL PERSONAL LIABILITY FOR TENANT’S OBLIGATIONS UNDER THIS LEASE BE ASSERTED
AGAINST ANY OF TENANT’S OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS.

37. Severability. If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby. It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in effect to such illegal, invalid or unenforceable clause or provision
as shall be legal, valid and enforceable.

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary - Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 32

 

38. Signs; Exterior Appearance. Tenant shall not, without the prior written
consent of Landlord, which may be granted or withheld in Landlord’s sole
discretion: (i) attach any awnings, exterior lights, decorations, balloons,
flags, pennants, banners, painting or other projection to any outside wall of
the Building, (ii) use any curtains, blinds, shades or screens other than
Landlord’s standard window coverings, (iii) coat or otherwise sunscreen the
interior or exterior of any windows, (iv) place any bottles, parcels, or other
articles on the window sills, (v) place any equipment, furniture or other items
of personal property on any exterior balcony, or (vi) paint, affix or exhibit on
any part of the Premises, Building, Property or Project any signs, notices,
window or door lettering, placards, decorations, or advertising media of any
type which can be viewed from the exterior of the Premises. Standard signage on
the floor on which the Premises is located and the directory tablet shall be
inscribed, painted or affixed for Tenant by Landlord at Landlord’s cost, and
shall be of a size, color and type acceptable to Landlord. Nothing may be placed
on the exterior of corridor walls or corridor doors other than Landlord’s
standard lettering. The directory tablet shall be provided exclusively for the
display of the name and location of tenants.

39. Right to Extend Term. Tenant shall have the right to extend the Term of the
Lease upon the following terms and conditions:

(a) Extension Rights. Tenant shall have the right (the “Extension Right”) to
extend the term of this Lease for one additional 2 year term (the “Extension
Term”) on the same terms and conditions as this Lease (other than Base Rent and
the Work Letter) by giving Landlord written notice of its election to exercise
the Extension Right at least 12 months prior to the expiration of the Base Term
of the Lease.

Upon the commencement of the Extension Term, Base Rent shall be payable at the
Market Rate (as defined below). Base Rent shall thereafter be adjusted on each
annual anniversary of the commencement of the Extension Term by a percentage as
determined by Landlord and agreed to by Tenant at the time the Market Rate is
determined. As used herein, “Market Rate” shall mean the then market rental rate
for comparably improved laboratory space in the East Cambridge submarket of
Boston as determined by Landlord and agreed to by Tenant, or determined by
arbitration as provided below. In addition, Landlord may impose a market rent
for the parking rights provided hereunder.

If, on or before the date which is 210 days prior to the expiration of the Base
Term of this Lease, Tenant has not agreed with Landlord’s determination of the
Market Rate and the rent escalations during the Extension Term after negotiating
in good faith, Tenant shall be deemed to have elected arbitration as described
in Section 39(b). Tenant acknowledges and agrees that, if Tenant has elected to
exercise the Extension Right by delivering notice to Landlord as required in
this Section 39(a), Tenant shall have no right thereafter to rescind or elect
not to extend the term of the Lease for the Extension Term.

(b) Arbitration.

(i) Within 10 days of Tenant’s notice to Landlord of its election (or deemed
election) to arbitrate Market Rate and escalations, each party shall deliver to
the other a proposal containing the Market Rate and escalations that the
submitting party believes to be correct (“Extension Proposal”). If either party
fails to timely submit an Extension Proposal, the other party’s submitted
proposal shall determine the Base Rent and escalations for the Extension Term.
If both parties submit Extension Proposals, then Landlord and Tenant shall meet
within 7 days after delivery of the last Extension Proposal and make a good
faith attempt to mutually appoint a single Arbitrator (and defined below) to
determine the Market Rate and escalations. If Landlord and Tenant are unable to
agree upon a single Arbitrator, then each shall, by written notice delivered to
the other within 10 days after the meeting, select an Arbitrator. If either
party fails to timely give notice of its selection for an Arbitrator, the other
party’s submitted proposal shall determine the Base

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary - Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 33

 

Rent for the Extension Term. The 2 Arbitrators so appointed shall, within 5
business days after their appointment, appoint a third Arbitrator. If the 2
Arbitrators so selected cannot agree on the selection of the third Arbitrator
within the time above specified, then either party, on behalf of both parties,
may request such appointment of such third Arbitrator by application to any
state court of general jurisdiction in the jurisdiction in which the Premises
are located, upon 10 days prior written notice to the other party of such
intent.

(ii) The decision of the Arbitrator(s) shall be made within 30 days after the
appointment of a single Arbitrator or the third Arbitrator, as applicable. The
decision of the single Arbitrator shall be final and binding upon the parties.
The average of the two closest Arbitrators in a three Arbitrator panel shall be
final and binding upon the parties. Each party shall pay the fees and expenses
of the Arbitrator appointed by or on behalf of such party and the fees and
expenses of the third Arbitrator shall be borne equally by both parties. If the
Market Rate and escalations are not determined by the first day of the Extension
Term, then Tenant shall pay Landlord Base Rent in an amount equal to the Base
Rent in effect immediately prior to the Extension Term and increased by the Rent
Adjustment Percentage until such determination is made. After the determination
of the Market Rate and escalations, the parties shall make any necessary
adjustments to such payments made by Tenant. Landlord and Tenant shall then
execute an amendment recognizing the Market Rate and escalations for the
Extension Term.

(iii) An “Arbitrator” shall be any person appointed by or on behalf of either
party or appointed pursuant to the provisions hereof and: (i) shall be (A) a
member of the American Institute of Real Estate Appraisers with not less than 10
years of experience in the appraisal of improved office and life sciences space
in the greater Cambridge, Massachusetts metropolitan area, or (B) a licensed
commercial real estate broker with not less than 15 years’ experience
representing landlords and/or tenants in the leasing of office and life sciences
space in the greater Cambridge, Massachusetts metropolitan area; (ii) devoting
substantially all of their time to professional appraisal or brokerage work, as
applicable, at the time of appointment; and (iii) shall be in all respects
impartial and disinterested.

(c) Rights Personal. The Extension Right is personal to Tenant and is not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease, except that they may be assigned
in connection with any Permitted Assignment of this Lease.

(d) Exceptions. Notwithstanding anything set forth above to the contrary, the
Extension Right shall, at Landlord’s option, not be in effect and Tenant may not
exercise the Extension Right:

(i) during any period of time that Tenant is in default (beyond any applicable
notice and cure periods) under any provision of this Lease; or

(ii) if Tenant has been in Default under any provision of this Lease 3 or more
times, whether or not the Defaults are cured, during the 12 month period
immediately prior to the date that Tenant intends to exercise the Extension
Right, whether or not the Defaults are cured.

(iii) except for a Permitted Assignment, if Tenant is not in occupancy of at
least 75% of the entire Premises demised hereunder both at the time of the
exercise of the Extension Right and at the time of the commencement date of the
Extension Term.

(e) No Extensions. The period of time within which the Extension Right may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Extension Right.

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary - Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 34

 

(f) Termination. The Extension Right shall, at Landlord’s option, terminate and
be of no further force or effect even after Tenant’s due and timely exercise of
the Extension Right, if, after such exercise, but prior to the commencement date
of the Extension Term, (i) Tenant fails to timely cure any default by Tenant
under this Lease; or (ii) Tenant has Defaulted 3 or more times during the period
from the date of the exercise of the Extension Right to the date of the
commencement of the Extension Term, whether or not such Defaults are cured.

40. Miscellaneous.

(a) Notices. All notices or other communications between the parties shall be in
writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth above. Landlord and Tenant may from time to
time by written notice to the other designate another address for receipt of
future notices.

(b) Joint and Several Liability. If and when included within the term “Tenant,”
as used in this instrument, there is more than one person or entity, each shall
be jointly and severally liable for the obligations of Tenant.

(c) Financial Information. Upon written request from Landlord, Tenant shall
furnish Landlord with true and complete copies of (i) Tenant’s most recent
audited annual financial statements within 120 days of the end of each of
Tenant’s fiscal years during the Term, and (ii) Tenant’s most recent unaudited
quarterly financial statements within 75 days of the end of each of Tenant’s
first three fiscal quarters of each of Tenant’s fiscal years during the Term. If
the stock of Tenant is publicly traded on a recognized national exchange, then
Tenant’s filing of quarterly and annual financial statements with the Securities
and Exchange Commission shall be deemed to satisfy Tenant’s obligations to
deliver financial statements under this Section.

(d) Recordation. Neither this Lease nor a memorandum of lease shall be filed by
or on behalf of Tenant in any public record. Landlord may prepare and file, and
upon request by Landlord Tenant will execute, a memorandum of lease.

(e) Interpretation. The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto. Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires. The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.

(f) Not Binding Until Executed. The submission by Landlord to Tenant of this
Lease shall have no binding force or effect, shall not constitute an option for
the leasing of the Premises, nor confer any right or impose any obligations upon
either party until execution of this Lease by both parties.

(g) Entire Agreement; Amendment. This Lease constitutes the entire agreement
between Landlord and Tenant pertaining to the lease of the Premises and
supersedes all other agreements, whether oral or written, pertaining to the
lease of the Premises, and no other agreements with respect thereto shall be
effective. Any amendments or modifications of this Lease shall be in writing and
signed by both Landlord and Tenant, and any other attempted amendment or
modification of this Lease shall be void.

(h) Limitations on Interest. It is expressly the intent of Landlord and Tenant
at all times to comply with applicable law governing the maximum rate or amount
of any interest payable on or in connection with this Lease. If applicable law
is ever judicially interpreted so as to render usurious any interest called for
under this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary - Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 35

 

by Landlord be credited on the applicable obligation (or, if the obligation has
been or would thereby be paid in full, refunded to Tenant), and the provisions
of this Lease immediately shall be deemed reformed and the amounts thereafter
collectible hereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder.

(i) Choice of Law. Construction and interpretation of this Lease shall be
governed by the internal laws of the Commonwealth of Massachusetts, excluding
any principles of conflicts of laws.

(j) Time. Time is of the essence as to the performance of Tenant’s obligations
under this Lease.

(k) OFAC. Tenant, and all beneficial owners of Tenant, are currently (a) in
compliance with, and shall at all times during the Term of this Lease remain in
compliance with, the regulations of the Office of Foreign Assets Control
(“OFAC”) of the U.S. Department of Treasury and any statute, executive order, or
regulation relating thereto (collectively, the “OFAC Rules”), (b) not listed on,
and shall not during the Term of this Lease be listed on, the Specially
Designated Nationals and Blocked Persons List maintained by OFAC and/or on any
other similar list maintained by OFAC or other governmental authority pursuant
to any authorizing statute, executive order, or regulation, and (c) not a person
or entity with whom a U.S. person is prohibited from conducting business under
the OFAC Rules.

(l) Incorporation by Reference. All exhibits and addenda attached hereto are
hereby incorporated into this Lease and made a part hereof. If there is any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control.

(m) No Accord and Satisfaction. No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly installment of Base Rent or any Additional Rent
will be other than on account of the earliest stipulated Base Rent and
Additional Rent, nor will any endorsement or statement on any check or letter
accompanying a check for payment of any Base Rent or Additional Rent be an
accord and satisfaction. Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or to pursue
any other remedy provided in this Lease.

(n) Hazardous Activities. Notwithstanding any other provision of this Lease,
Landlord, for itself and its employees, agents and contractors, reserves the
right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses. In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services, and Landlord shall, to the extent
required, equitably adjust Tenant’s Share of Operating Expenses in respect of
such repairs or services to reflect that Landlord is not providing such repairs
or services to Tenant.

[Signatures on next page]

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary - Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Multi-Tenant Laboratory   1400 One Kendall Square/Solid Biosciences – Page 36

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

TENANT:

SOLID BIOSCIENCES, LLC,

a Delaware limited liability company

By:   /s/ Ilan Ganot Print Name:    Ilan Ganot Title:   CEO

 

LANDLORD:

ARE-MA REGION NO. 59, LLC,

a Delaware limited liability company

By:  

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

a Delaware limited partnership,

managing member

  By:  

ARE-QRS CORP.,

a Maryland corporation,

general partner

    By:   /s/ Jackie Clem     Print Name:   Jackie Clem     Title:  

Senior Vice President

RE Legal Affairs

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary - Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

  1400 One Kendall Square/Solid Biosciences – Page 1

 

EXHIBIT A TO LEASE

DESCRIPTION OF PREMISES

 

LOGO [g530438dsp_149.jpg]

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary - Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Work Letter - Tenant Build   1400 One Kendall Square/Solid Biosciences – Page 1

 

EXHIBIT B TO LEASE

DESCRIPTION OF PROPERTY

Real property in the County of Middlesex, Commonwealth of Massachusetts,
described as follows:

Buildings 100, 200, 300, 400 and 500:

Four registered parcels of land located in the City of Cambridge, Middlesex
County, Massachusetts, bounded and described as follows:

Lot 35 - L.C. Plan 10378G

Commencing at the intersection of the northeasterly line of Hampshire Street
with the southeasterly line of Cardinal Medeiros Avenue;

Thence running N 36°06’35” E along said southeasterly line of Cardinal Medeiros
Avenue, a distance of 262.69 feet, to a point;

Thence running S 53°46’58” E, by land now or formerly of Trustees of Old Kendall
Realty Trust, a distance of 322.66 feet, to a point;

Thence running S 36°16’40” W, by Lot 42 shown on Land Court Plan 10378J, a
distance of 48.01 feet, to a point;

Thence running by Lot 36, shown on Land Court Plan 10378G, on the following four
(4) courses:

N 53°40’39” W, a distance of 65.11 feet, to a point;

S 36°04’50” W, a distance of 126.58 feet, to a point;

S 53°32’32” E, a distance of 42.30 feet, to a point; and

S 28°34’58” E, a distance of 12.62 feet, to a point at land now or formerly of
Trustees of Kendall Three Realty Trust;

Thence running S 60°21’50” W, in part by land of said Trustees and in part by
land now or formerly of Charles Stark Draper Laboratory, Inc. a distance of
205.87 feet, to a point on the aforesaid northeasterly line of Hampshire Street;

Thence running N 28°54’10” W, along said northeasterly line of Hampshire Street,
a distance of 250.01 feet, to the Point of Beginning.

Together with the benefit of easement rights set forth in an Easement from The
Charles Stark Draper Laboratory, Inc. to Cambridge Athenaeum LLC, dated
April 16, 2000 and filed as Document No. 1137082.

Lot 36-L.C. Plan 10378G

Commencing at a point on the easterly line of the above described parcel, said
point being S 36°16’40” W and a distance of 48.01 feet from the northeast corner
of the above described parcel;

Thence running S 36°16’40” W, by land of the Trustees of Kendall Three Realty
Trust, a distance of 107.52 feet; to a point;

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary - Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Work Letter - Tenant Build   1400 One Kendall Square/Solid Biosciences – Page 2

 

Thence running S 60°21’50” W, by land of said Trustees, a distance of 26.84
feet, to a point;

Thence running by Lot 35, shown on Land Court Plan 10378G, on the following four
(4) courses:

N 28°34’58” W, a distance of 12.62 feet, to a point;

N 53°32’32” W, a distance of 42.30 feet, to a point;

N 36°04’50” E, a distance 126.58 feet, to a point; and

S 53°40’39” E, a distance of 65.11 feet, to the Point of Beginning.

Lot 42 - Land Court Plan 10378J

Commencing at the northeast corner of Lot 35, hereinbefore described;

Thence running by land, now or formerly of Trustees of Kendall Three Realty
Trust, on the following three (3) courses:

S 53°46’58” E, a distance of 1.97 feet, to a point;

S 36°25’25” W, a distance of 48.02 feet, to a point; and

N 53°40’39” W, a distance of 1.85 feet, to a point;

Thence running N 36°16’40” E, by Lot 35, a distance of 48.01 feet, to the Point
of Beginning.

Lot 43 - Land Court Plan 10378J

A certain parcel of land situate in Cambridge in the County of Middlesex,
Commonwealth of Massachusetts:

Northeasterly by lot 39 as shown on plan hereinafter mentioned, thirteen and
05/100 feet;

Southeasterly forty-eight and 04/100 feet; and

Southwesterly thirteen and 28/100 feet by lot 41 on said plan; and

Northwesterly by lot 42 on said plan, forty-eight and 02/100 feet.

Said parcel is shown as Lot 43 on Land Court Plan 10378J.

All of said boundaries are determined by the Court to be located as shown on a
subdivision plan, as approved by the Court, filed in the Land Registration
Office, a copy of which is filed in the Registry of Deeds in Registration Book
1050, Page 90, with Certificate 184040.

Together with the rights and easements set forth in that certain Grant of
Easement from Charles Stark Draper Laboratory, Inc. dated August 31, 1983, filed
with the Middlesex County Registry District of the Land Court (the “District”)
as Document No. 657256.

Together with the rights and easements set forth in that certain Easements
Agreement dated December 17, 1984 and filed as Document No. 673502, as affected
by Amendment to Easements Agreement, dated April 7, 2006 and filed as Document
No. 1416496.

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary - Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Work Letter - Tenant Build   1400 One Kendall Square/Solid Biosciences – Page 3

 

Together with the rights and easements set forth in a Grant of Easement dated
August 30,1983 and filed as Document No. 654750.

Together with the rights and easements set forth in a Grant of Easement from the
City of Cambridge, dated January 29, 2009 and recorded in Book 52168, Page 362.

The foregoing parcels collectively are also described as follows:

Those certain parcels of registered land located in Cambridge, Middlesex County,
Massachusetts, shown as Lots 35 and 36 on Land Court Plan 10378G and Lots 42 and
43 shown on Land Court Plan 10378J, bounded and described as follows:

Beginning at the point on the northeasterly sideline of Hampshire Street 250.01
feet distance southeasterly from intersection of easterly sideline of Cardinal
Medeiros Avenue and northeasterly side line of Hampshire Street thence bounded:

Southwesterly by the northeasterly line of Hampshire Street, two hundred fifty
and 01/100 (250.01) feet;

Northwesterly by the southeasterly line of Cardinal Medeiros Avenue, two hundred
sixty two and 69/100 (262.69) feet;

Northeasterly by land now or formerly of Cambridge Athenaeum LLC, three hundred
thirty seven and 68/100 (337.68) feet;

Southeasterly by land now or formerly of Amgen Cambridge Real Estate Holdings
Inc., forty-eight and 04/100 (48.04) feet;

Southwesterly by land of said Amgen Cambridge Real Estate Holdings Inc., fifteen
and 13/100 (15.13) feet;

Southeasterly by said land now or formerly of Amgen Cambridge Real Estate
Holdings Inc., one hundred seven and 52/100 (107.52) feet; and

Southeasterly by land now or formerly of Amgen Cambridge Real Estate Holdings
Inc. and Charles Stark Draper Laboratory, Inc., two hundred thirty two and
71/100 (232.71) feet.

Buildings 600, 650 and 700:

Lot 39 - Land Court Plan 10378H

That certain parcel of land situated in the City of Cambridge, Middlesex County,
Massachusetts, bounded and described as follows:

Commencing at a point on the Easterly side of Cardinal Medeiros Avenue, said
point being sixty feet from the intersection of said Easterly side of Cardinal
Medeiros Avenue and the Southerly line of Binney Street;

Northerly, by Lot 40 shown in Land Court Plan 103781, two hundred thirty-eight
and sixty-three hundredths (238.63) feet, eighty-two and forty-one hundredths
(82.41) feet and seventeen and four hundredths (17.04) feet;

Easterly, by Lots 40 and 41 shown on Land Court Plan 10378l, one hundred
ninety-six and eighty-four hundredths (196.84) feet,

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary - Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Work Letter - Tenant Build   1400 One Kendall Square/Solid Biosciences – Page 4

 

Southerly by Lots 43 and 42 shown on Land Court Plan 10378J and Lot 35 shown on
Land Court Plan 10378G three hundred thirty-seven and sixty-eight hundredths
(337.68) feet;

Westerly, on aforesaid Cardinal Medeiros Avenue, one hundred ninety-nine and
seventy-one hundredths (199.71) feet.

The parcel of land described above is shown as Lot 39 on Land Court Plan 10378H.

Lot 40 (Building 1400)

The land with the buildings and improvements thereon, shown as Lot 40 on Land
Court Plan 10378l, situated on Binney Street in the City of Cambridge, County of
Middlesex, Massachusetts, also shown on a plan entitled “Topographic Plan for
Old Binney Realty Trust, Cardinal Medeiros Avenue, Binney Street; Cambridge,
Massachusetts”, dated June 29, 1987, as revised July 10, 1987, April 13, 1988,
August 12, 1988, September 6, 1988, and September 26, 1988, prepared by cullinan
Engineering Co., Inc., being bounded and described as follows;

NORTHEASTERLY by the southwesterly line of Binney Street, two hundred sixty-six
and 80/100 (266.80) feet and two hundred twenty and 44/100 (220.44) feet;

EASTERLY by land now or formerly of Consolidated Rail Corporation, eighty-nine
and 24/100 (89.24) feet;

SOUTHWESTERLY by Lot 41 on Land Court Plan 103781, twenty seven and 16/100
(27.16) feet;

SOUTHWESTERLY by said Lot 41, thirty-five and 12/100 (35.12) feet and one
hundred two and 73/100 (102.73) feet;

NORTHWESTERLY by Lot 39 on Land Court Plan 10378H, sixty-six and 15/100 (66.15)
feet;

SOUTHWESTERLY by said Lot 39, seventeen and 04/100 (17.04) feet;

SOUTHWESTERLY by said Lot 39, eighty-two and 41/100 (82.41) feet;

SOUTHWESTERLY by said Lot 39, two hundred thirty-eight and 63/100 (238.63) feet;

NORTHWESTERLY by Cardinal Medeiros Avenue (formerly known as Portland Street),
sixty and 00/100 (60) feet.

Together with the rights set forth in Easements Agreement dated December 17,
1984, between Old Cambridge Realty Trust and the Old Kendall Trustees, filed as
Document No. 673502, as affected by Amendment to Easements Agreement, dated
April 7, 2006 and filed as Document No. 1416496.

Together with the rights set forth in Parking Access Easement Agreement filed as
Document No. 771896, as affected by Release of Parking Rights by Robert A. Jones
and George Najarian, Trustees of Old Binney Realty Trust, dated January 11,
1995, recorded in Book 25122, Page 94 and filed as Document No. 966485, Release
of Parking Rights by Robert A. Jones, Managing Trustee of Old Cambridge Realty
Trust dated January 11, 1995, recorded in Book 25122, Page 98 and filed as
Document No. 966486; Release of Parking Rights by Robert A. Jones, Managing
Trustee of Old Kendall Realty Trust, dated January 11, 1995, recorded in Book
25122, Page 102 and filed as Document No.966487; Release of Parking Rights by
State Street Bank and Trust Company, Trustees of Kendall One Realty Trust dated
January 5, 1995, recorded in Book 25122, Page 106 and filed as Document
No. 966488, and Release of Parking Rights dated January 10, 1995, recorded in
Book 25153, Page 386 and as filed as Document No. 967459.

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary - Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Work Letter - Tenant Build   1400 One Kendall Square/Solid Biosciences – Page 5

 

Together with the rights set forth in that certain Parking and Access Easement
Agreement, by and between DWF IV One Kendall, LLC and DWF IV One Kendall Garage,
LLC, dated as of January 16, 2014 and recorded in Book 63188, Page 559, and
filed as Document No. 1663415.

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary - Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Work Letter – Tenant Build   1400 One Kendall Square/Solid Biosciences – Page 1

 

EXHIBIT C TO LEASE

WORK LETTER

THIS WORK LETTER (this “Work Letter”) is attached to and incorporated into that
certain Lease dated December 22, 2017 (the “Lease”) by and between ARE-MA REGION
NO. 59, LLC, a Delaware limited liability company (“Landlord”), and SOLID
BIOSCIENCES, LLC, a Delaware limited liability company (“Tenant”). Any initially
capitalized terms used but not defined herein shall have the meanings given them
in the Lease.

 

  1. General Requirements.

(a) Tenant’s Authorized Representative. Tenant designates Alvaro Amorrortu and
Patrick Guinee (either such individual acting alone, “Tenant’s Representative”)
as the only persons authorized to act for Tenant pursuant to this Work Letter.
Landlord shall not be obligated to respond to or act upon any request, approval,
inquiry or other communication (“Communication”) from or on behalf of Tenant in
connection with this Work Letter unless such Communication is in writing from
Tenant’s Representative. Tenant may change either Tenant’s Representative at any
time upon not less than 5 business days advance written notice to Landlord.

(b) Landlord’s Authorized Representative. Landlord designates Tim White and Mike
Carli (either such individual acting alone, “Landlord’s Representative”) as the
only persons authorized to act for Landlord pursuant to this Work Letter. Tenant
shall not be obligated to respond to or act upon any request, approval, inquiry
or other Communication from or on behalf of Landlord in connection with this
Work Letter unless such Communication is in writing from Landlord’s
Representative. Landlord may change either Landlord’s Representative at any time
upon not less than 5 business days advance written notice to Tenant.

(c) Architects, Consultants and Contractors. Landlord and Tenant hereby
acknowledge and agree that the architect (the “TI Architect”) for the Tenant
Improvements (as defined in Section 2(a) below), the general contractor and any
subcontractors for the Tenant Improvements shall be selected by Tenant, subject
to Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Landlord shall be named a third party beneficiary of any
contract entered into by Tenant with the TI Architect, any consultant, any
contractor or any subcontractor, and of any warranty made by any contractor or
any subcontractor.

 

  2. Tenant Improvements.

(a) Tenant Improvements Defined. As used herein, “Tenant Improvements” shall
mean all improvements to the Premises desired by Tenant of a fixed and permanent
nature. Other than funding the TI Allowance (as defined below) as provided
herein, Landlord shall not have any obligation whatsoever with respect to the
finishing of the Premises for Tenant’s use and occupancy.

(b) Tenant’s Space Plans. Tenant shall deliver to Landlord schematic drawings
and outline specifications (the “TI Design Drawings”) detailing Tenant’s
requirements for the Tenant Improvements within 10 days of the date hereof. Not
more than 10 days thereafter, Landlord shall deliver to Tenant the written
objections, questions or comments of Landlord and the TI Architect with regard
to the TI Design Drawings. Tenant shall cause the TI Design Drawings to be
revised to address such written comments and shall resubmit said drawings to
Landlord for approval within 10 days thereafter. Such process shall continue
until Landlord has approved the TI Design Drawings.

(c) Working Drawings. Not later than 15 business days following the approval of
the TI Design Drawings by Landlord, Tenant shall cause the TI Architect to
prepare and deliver to Landlord for review and comment construction plans,
specifications and drawings for the Tenant Improvements (“TI Construction
Drawings”),

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary - Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Work Letter – Tenant Build   1400 One Kendall Square/Solid Biosciences – Page 2

 

which TI Construction Drawings shall be prepared substantially in accordance
with the TI Design Drawings. Tenant shall be solely responsible for ensuring
that the TI Construction Drawings reflect Tenant’s requirements for the Tenant
Improvements. Landlord shall deliver its written comments on the TI Construction
Drawings to Tenant not later than 10 business days after Landlord’s receipt of
the same; provided, however, that Landlord may not disapprove any matter that is
consistent with the TI Design Drawings. Tenant and the TI Architect shall
consider all such comments in good faith and shall, within 10 business days
after receipt, notify Landlord how Tenant proposes to respond to such comments.
Any disputes in connection with such comments shall be resolved in accordance
with Section 2(d) hereof. Provided that the design reflected in the TI
Construction Drawings is consistent with the TI Design Drawings, Landlord shall
approve the TI Construction Drawings submitted by Tenant. Once approved by
Landlord, subject to the provisions of Section 4 below, Tenant shall not
materially modify the TI Construction Drawings except as may be reasonably
required in connection with the issuance of the TI Permit (as defined in
Section 3(a) below).

(d) Approval and Completion. If any dispute regarding the design of the Tenant
Improvements is not settled within 10 business days after notice of such dispute
is delivered by one party to the other, Tenant may make the final decision
regarding the design of the Tenant Improvements, provided (i) Tenant acts
reasonably and such final decision is either consistent with or a compromise
between Landlord’s and Tenant’s positions with respect to such dispute,
(ii) that all costs and expenses resulting from any such decision by Tenant
shall be payable out of the TI Fund (as defined in Section 5(d) below), and
(iii) Tenant’s decision will not affect the base Building, structural components
of the Building or any Building systems (in which case Landlord shall make the
final decision). Any changes to the TI Construction Drawings following
Landlord’s and Tenant’s approval of same requested by Tenant shall be processed
as provided in Section 4 hereof.

 

  3. Performance of the Tenant Improvements.

(a) Commencement and Permitting of the Tenant Improvements. Tenant shall not
commence construction of the Tenant Improvements prior to obtaining and
delivering to Landlord a building permit (the “TI Permit”) authorizing the
construction of the Tenant Improvements consistent with the TI Construction
Drawings approved by Landlord. The cost of obtaining the TI Permit shall be
payable from the TI Fund. Landlord shall assist Tenant in obtaining the TI
Permit. Prior to the commencement of the Tenant Improvements, Tenant shall
deliver to Landlord a copy of any contract with Tenant’s contractors (including
the TI Architect), and certificates of insurance from any contractor performing
any part of the Tenant Improvement evidencing industry standard commercial
general liability, automotive liability, “builder’s risk”, and workers’
compensation insurance. Tenant shall cause the general contractor to provide a
certificate of insurance naming Landlord, Alexandria Real Estate Equities, Inc.,
and Landlord’s lender (if any) as additional insureds for the general
contractor’s liability coverages required above.

(b) Selection of Materials, Etc. Where more than one type of material or
structure is indicated on the TI Construction Drawings approved by Tenant and
Landlord, the option will be within Tenant’s reasonable discretion if the matter
concerns the Tenant Improvements, and within Landlord’s sole and absolute
subjective discretion if the matter concerns the structural components of the
Building or any Building system.

(c) Tenant Liability. Tenant shall be responsible for correcting any
deficiencies or defects in the Tenant Improvements.

(d) Substantial Completion. Tenant shall substantially complete or cause to be
substantially completed the Tenant Improvements in a good and workmanlike
manner, in accordance with the TI Permit subject, in each case, to Minor
Variations and normal “punch list” items of a non-material nature which do not
interfere with the use of the Premises (“Substantial Completion” or
“Substantially Complete”). Upon Substantial Completion of the Tenant
Improvements, Tenant shall require the TI Architect and the general contractor
to execute and deliver, for the benefit of Tenant and Landlord, a Certificate of
Substantial Completion in the form of the American Institute of Architects
(“AIA”) document

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary - Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Work Letter – Tenant Build   1400 One Kendall Square/Solid Biosciences – Page 3

 

G704. For purposes of this Work Letter, “Minor Variations” shall mean any
modifications reasonably required: (i) to comply with all applicable Legal
Requirements and/or to obtain or to comply with any required permit (including
the TI Permit); (ii) to comport with good design, engineering, and construction
practices which are not material; or (iii) to make reasonable adjustments for
field deviations or conditions encountered during the construction of the Tenant
Improvements.

4. Changes. Any changes requested by Tenant to the Tenant Improvements after the
delivery and approval by Landlord of the TI Design Drawings, shall be requested
and instituted in accordance with the provisions of this Section 4 and shall be
subject to the written approval of Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed.

(a) Tenant’s Right to Request Changes. If Tenant shall request changes
(“Changes”), Tenant shall request such Changes by notifying Landlord in writing
in substantially the same form as the AIA standard change order form (a “Change
Request”), which Change Request shall detail the nature and extent of any such
Change. Such Change Request must be signed by Tenant’s Representative. Landlord
shall review and approve or disapprove such Change Request within 10 business
days thereafter, provided that Landlord’s approval shall not be unreasonably
withheld, conditioned or delayed.

(b) Implementation of Changes. If Landlord approves such Change and Tenant
deposits with Landlord any Excess TI Costs (as defined in Section 5(d) below)
required in connection with such Change, Tenant may cause the approved Change to
be instituted. If any TI Permit modification or change is required as a result
of such Change, Tenant shall promptly provide Landlord with a copy of such TI
Permit modification or change.

5. Costs.

(a) Budget For Tenant Improvements. Before the commencement of construction of
the Tenant Improvements, Tenant shall obtain a detailed breakdown, by trade, of
the costs incurred or that will be incurred, in connection with the design and
construction of the Tenant Improvements (the “Budget”), and deliver a copy of
the Budget to Landlord for Landlord’s approval, which shall not be unreasonably
withheld or delayed. The Budget shall be based upon the TI Construction Drawings
approved by Landlord. If the Budget is greater than the TI Allowance, Tenant
shall deposit with Landlord the difference, in cash, prior to the commencement
of construction of the Tenant Improvements, for disbursement by Landlord as
described in Section 5(d).

(b) TI Allowance. Landlord shall provide to Tenant a tenant improvement
allowance (“TI Allowance”) of $60.00 per rentable square foot of the Premises,
or $569,340.00 in the aggregate. Notwithstanding anything to the contrary
contained herein, if Tenant surrenders its existing premises at 161 First
Street, Cambridge, Massachusetts, in accordance with the surrender requirements
of that certain Lease Agreement dated as of February 29, 2016, between Tenant,
as tenant, and ARE-MA Region No. 21, LLC, a Delaware limited liability company,
as landlord (the “161 Lease”), on or before February 15, 2018, and Tenant is not
otherwise in Default (as defined in the 161 Lease) under the 161 Lease, then the
TI Allowance shall be increased by $15.00 per rentable square foot of the
Premises.

The TI Allowance shall be disbursed in accordance with this Work Letter. Tenant
shall have no right to the use or benefit (including any reduction to Base Rent)
of any portion of the TI Allowance not required for the construction of (i) the
Tenant Improvements described in the TI Construction Drawings approved pursuant
to Section 2(d) or (ii) any Changes pursuant to Section 4. Tenant shall have no
right to any portion of the TI Allowance that is not disbursed before the last
day of the month that is 18 months after the Commencement Date.

(c) Costs Includable in TI Fund. The TI Fund shall be used solely for the
payment of design, permits and construction costs in connection with the
construction of the Tenant Improvements, including, without limitation, the cost
of electrical power and other utilities used in connection with the

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary - Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Work Letter – Tenant Build   1400 One Kendall Square/Solid Biosciences – Page 4

 

construction of the Tenant Improvements, the cost of preparing the TI Design
Drawings and the TI Construction Drawings, all costs set forth in the Budget and
the cost of Changes (collectively, “TI Costs”). Notwithstanding anything to the
contrary contained herein, the TI Fund shall not be used to purchase any
furniture, personal property or other non-Building system materials or
equipment, including, but not be limited to, Tenant’s voice or data cabling,
non-ducted biological safety cabinets and other scientific equipment not
incorporated into the Tenant Improvements.

(d) Excess TI Costs. Landlord shall have no obligation to bear any portion of
the cost of any of the Tenant Improvements except to the extent of the TI
Allowance. If at any time and from time-to-time, the remaining TI Costs under
the Budget exceed the remaining unexpended TI Allowance (“Excess TI Costs”),
monthly disbursements of the TI Allowance shall be made in the proportion that
the remaining TI Allowance bears to the outstanding TI Costs under the Budget,
and Tenant shall fund the balance of each monthly draw. For purposes of any
litigation instituted with regard to such amounts, those amounts will be deemed
Rent under the Lease. The TI Allowance and Excess TI Costs is herein referred to
as the “TI Fund.” Notwithstanding anything to the contrary set forth in this
Section 5(d), Tenant shall be fully and solely liable for TI Costs and the cost
of Minor Variations in excess of the TI Allowance.

(e) Payment for TI Costs. During the course of design and construction of the
Tenant Improvements, subject to the terms of Section 5(d) above, Landlord shall
reimburse Tenant for TI Costs once a month against a draw request in Landlord’s
standard form, containing evidence of payment of such Tl Costs by Tenant and
such certifications, lien waivers (including a conditional lien release for each
progress payment and unconditional lien releases for the prior month’s progress
payments), inspection reports and other matters as Landlord customarily obtains,
to the extent of Landlord’s approval thereof for payment, no later than 30 days
following receipt of such draw request. Upon completion of the Tenant
Improvements (and prior to any final disbursement of the TI Fund), Tenant shall
deliver to Landlord: (i) sworn statements setting forth the names of all
contractors and first tier subcontractors who did the work and final,
unconditional lien waivers from all such contractors and first tier
subcontractors; (ii) as-built plans (one copy in print format and two copies in
electronic CAD format) for such Tenant Improvements; (iii) a certification of
substantial completion in Form AIA G704, (iv) a certificate of occupancy for the
Premises; and (v) copies of all operation and maintenance manuals and warranties
affecting the Premises.

 

  6. Miscellaneous.

(a) Consents. Whenever consent or approval of either party is required under
this Work Letter, that party shall not unreasonably withhold, condition or delay
such consent or approval, except as may be expressly set forth herein to the
contrary.

(b) Modification. No modification, waiver or amendment of this Work Letter or of
any of its conditions or provisions shall be binding upon Landlord or Tenant
unless in writing signed by Landlord and Tenant.

(c) Default. Notwithstanding anything set forth herein or in the Lease to the
contrary, Landlord shall not have any obligation to perform any work hereunder
or to fund any portion of the TI Fund during any period Tenant is in Default
under the Lease.

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary - Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Acknowledgment of Commencement Date   1400 One Kendall Square/Solid Biosciences
– Page 1

 

EXHIBIT D TO LEASE

ACKNOWLEDGMENT OF COMMENCEMENT DATE

This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made as of this              day of
                    ,              between ARE-MA REGION NO. 59, LLC, a Delaware
limited liability company (“Landlord”), and SOLID BIOSCIENCES, LLC, a Delaware
limited liability company (“Tenant”), and is attached to and made a part of the
Lease dated as of November            , 2017 (the “Lease”), by and between
Landlord and Tenant. Any initially capitalized terms used but not defined herein
shall have the meanings given them in the Lease.

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Commencement Date of the Base Term of the Lease is
                    ,             , the Rent Commencement Date is
                    ,             , and the termination date of the Base Term of
the Lease shall be midnight on                     ,             ,. In case of a
conflict between this Acknowledgment of Commencement Date and the Lease, this
Acknowledgment of Commencement Date shall control for all purposes.

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
COMMENCEMENT DATE to be effective on the date first above written.

 

TENANT: SOLID BIOSCIENCES, LLC, a Delaware limited liability company

By:     

Print Name:    

Title:    

 

LANDLORD: ARE-MA REGION NO. 59, LLC, a Delaware limited liability company

By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P.,   a Delaware limited partnership,
managing member

  By:   ARE-QRS CORP.,     a Maryland corporation, general partner

    By:     

    Print Name:    

    Title:    

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Rules and Regulations   1400 One Kendall Square/Solid Biosciences – Page 1

 

EXHIBIT E TO LEASE

RULES AND REGULATIONS

1. The sidewalk, entries, and driveways of the Building, Property or Project
shall not be obstructed by Tenant, or any Tenant Party, or used by them for any
purpose other than ingress and egress to and from the Premises.

2. Tenant shall not place any objects, including antennas, outdoor furniture,
etc., in the parking areas, landscaped areas or other areas outside of its
Premises, or on the roof of the Building.

3. Except for animals assisting the disabled, no animals shall be allowed in the
offices, halls, or corridors in the Building, Property or Project.

4. Tenant shall not disturb the occupants of the Building, Property or Project
or adjoining buildings by the use of any radio or musical instrument or by the
making of loud or improper noises.

5. If Tenant desires telegraphic, telephonic or other electric connections in
the Premises, Landlord or its agent will direct the electrician as to where and
how the wires may be introduced; and, without such direction, no boring or
cutting of wires will be permitted. Any such installation or connection shall be
made at Tenant’s expense.

6. Tenant shall not install or operate any steam or gas engine or boiler, or
other mechanical apparatus in the Premises, except as specifically approved in
the Lease. The use of oil, gas or inflammable liquids for heating, lighting or
any other purpose is expressly prohibited. Explosives or other articles deemed
extra hazardous shall not be brought into the Building, Property or Project.

7. Parking any type of recreational vehicles is specifically prohibited on or
about the Building, Property or Project. Except for the overnight parking of
operative vehicles, no vehicle of any type shall be stored in the parking areas
at any time. In the event that a vehicle is disabled, it shall be removed within
48 hours. There shall be no “For Sale” or other advertising signs on or about
any parked vehicle. All vehicles shall be parked in the designated parking areas
in conformity with all signs and other markings. All parking will be open
parking, and no reserved parking, numbering or lettering of individual spaces
will be permitted except as specified by Landlord.

8. Tenant shall maintain the Premises free from rodents, insects and other
pests.

9. Landlord reserves the right to exclude or expel from the Building, Property
or Project any person who, in the judgment of Landlord, is intoxicated or under
the influence of liquor or drugs or who shall in any manner do any act in
violation of the Rules and Regulations of the Building, Property or Project.

10. Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and cleanliness.
Landlord shall not be responsible to Tenant for any loss of property on the
Premises, however occurring, or for any damage done to the effects of Tenant by
the janitors or any other employee or person.

11. Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises.

12. Tenant shall not permit storage outside the Premises, including without
limitation, outside storage of trucks and other vehicles, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary - Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Rules and Regulations   1400 One Kendall Square/Solid Biosciences – Page 2

 

13. All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.

14. No auction, public or private, will be permitted on the Premises, Building,
Property or Project.

15. No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.

16. The Premises shall not be used for lodging, sleeping or cooking or for any
immoral or illegal purposes or for any purpose other than that specified in the
Lease. No gaming devices shall be operated in the Premises.

17. Tenant shall ascertain from Landlord the maximum amount of electrical
current which can safely be used in the Premises, taking into account the
capacity of the electrical wiring in the Building, Property and Premises and the
needs of other tenants, and shall not use more than such safe capacity.
Landlord’s consent to the installation of electric equipment shall not relieve
Tenant from the obligation not to use more electricity than such safe capacity.

18. Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.

19. Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant’s ordinary use of
the Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary - Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

Tenant’s Personal Property   1400 One Kendall Square/Solid Biosciences – Page 1

 

EXHIBIT F TO LEASE

TENANT’S PERSONAL PROPERTY

None.

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary - Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

  1400 One Kendall Square/Solid Biosciences – Page 1

 

EXHIBIT G TO LEASE

NOTIFICATION OF THE PRESENCE OF ASBESTOS CONTAINING MATERIALS

This notification provides certain information about asbestos within or about
the Premises at Building 1400, One Kendall Square, Boston, Massachusetts
(“Building”).

Historically, asbestos was commonly used in building products used in the
construction of buildings across the country. Asbestos-containing building
products were used because they are fire-resistant and provide good noise and
temperature insulation. Because of their prevalence, asbestos-containing
materials, or ACMs, are still sometimes found in buildings today.

Building 1400 was constructed in the early 1900s. No specific asbestos
sampling/analysis data has been provided. Based on the 2002 visual survey, the
following materials were observed in Building 1400 that might contain asbestos,
referred to as presumed asbestos-containing materials or PACMS:

Building 1400

 

Material Description

  

Material Location

Drywall/joint compound   

All Floors: throughout walls; portions of east and center elevator lobby
ceilings

 

Fourth Floor: locker room ceilings

12” gray floor tile and mastic    Basement: west hallway by stairs White with
gray vinyl sheet flooring    Basement: Microbia glass wash room 12”
white/blue/pink floor tile and mastic   

First Floor: Suntory Pharmaceutical, northwest laboratory, kitchen, and east
side rooms

 

Second Floor: Microbia, west side laboratory (assumed throughout)

White vinyl sheet flooring    First Floor: Suntory Pharmaceutical, south side
laboratories 12” beige floor tile and mastic    First Floor: loading dock and
service elevator hallway 12” light gray floor tile and mastic    First Floor:
Incert Software, kitchen 12” white with gray floor tile and mastic   

Second Floor: Microbia, east side hallway by stairs

 

Third Floor: Microbia, southwest hallway

12” light gray floor tile and mastic    Third Floor: Microbia, center hallway
and hallways by center and east stairs 12” white with black speck floor tile and
mastic    Fourth Floor: Microbia, west end laboratory (assumed throughout) 12”
gray and white floor tile and mastic    Fourth Floor: Microbia, southwest
hallway and east side lunch room Gray rubberized flooring    Fourth and Fifth
Floors: Microbia, center stairwell 12” dark gray floor tile and mastic    Fifth
Floor: Microbia, east side hallway and elevator lobby 12” white and gray floor
tile and mastic    Fifth Floor: Microbia, east side hallways; west side
laboratories (assumed throughout) 12” gray floor tile and mastic    Fifth Floor:
Microbia, center stairwell landing 2’ x 4’ ceiling tile    First Floor: Suntory
Pharmaceutical, laboratory (assumed throughout) 2’ x 2’ ceiling tile (curves
pattern)    First Floor: Suntory Pharmaceutical, north offices

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary - Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

  1400 One Kendall Square/Solid Biosciences – Page 2

 

Material Description

  

Material Location

2’ x 2’ ceiling tile    First Floor: Incert Software, center office areas 2’ x
2’ ceiling tile   

First Floor: Genzyme, office areas (assumed throughout)

 

Second Floor: Genzyme, east side office areas; Microbia office areas (201)

 

Third Floor: Genzyme, southwest hallway, center and east side offices (302-304)

 

Fourth Floor: Genzyme, offices and laboratories (assumed throughout)

 

Fifth Floor: Genzyme, center and east side offices (assumed throughout)

2’ x 4’ ceiling tile   

Second Floor: Microbia, west side laboratory (assumed throughout); Genzyme,
center office areas (203)

 

Third Floor: Genzyme, west side laboratory (assumed throughout)

 

Fifth Floor: Genzyme, west side laboratory (assumed throughout)

Fireproofing    All Floors: beams and columns, with some overspray on decking
Stucco    Exterior overhang and east side walk area and perimeter of windows

Because ACMs and PACMs may be present within or about the Building, we have
hired an independent environmental consulting firm to prepare an operations and
maintenance program (“O&M Program”). The O&M Program is designed to minimize the
potential of any harmful asbestos exposure to any person within or about the
Building. The O&M Program includes a description of work methods to be taken in
order to maintain any ACMs or PACMs within or about the Building in good
condition and to prevent any significant disturbance of such ACMs or
PACMs. Appropriate personnel receive regular periodic training on how to
properly administer the O&M Program.

The O&M Program describes the risks associated with asbestos exposure and how to
prevent such exposure through appropriate work practices. ACMs and PACMs
generally are not thought to be a threat to human health unless asbestos fibers
are released into the air and inhaled. This does not typically occur unless
(1) the ACMs are in a deteriorating condition, or (2) the ACMs have been
significantly disturbed (such as through abrasive cleaning, or maintenance or
renovation activities). If inhaled, asbestos fibers can accumulate in the lungs
and, as exposure increases, the risk of disease (such as asbestosis or cancer)
increases. However, measures to minimize exposure, and consequently minimize the
accumulation of asbestos fibers, reduce the risks of adverse health effects.

The O&M Program describes a number of activities that should be avoided in order
to prevent a release of asbestos fibers. In particular, you should be aware that
some of the activities which may present a health risk include moving, drilling,
boring, or otherwise disturbing ACMs. Consequently, such activities should not
be attempted by any person not qualified to handle ACMs.

The O&M Program is available for review during regular business hours at
Landlord’s office located at 400 Technology Square, Suite 101, Cambridge, MA
02139.

 

LOGO [g530438snap0002.jpg]   

Copyright © 2005, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary - Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.